OMB APPROVAL OMB Number: 3235-0336 Expires: October 31, 2013 Estimated average burden hours per response1312.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / Pre-Effective Amendment No. / / Post-Effective Amendment No. Robeco-Sage Multi-Strategy Fund, L.L.C. (Exact name of registrant as specified in charter) 909 Third Avenue 32nd Floor New York, New York 10022 (Address of principal executive offices) (Zip code) (212) 908-9660 (Registrant's telephone number, including area code). 909 Third Avenue 32nd Floor New York, New York 10022 (212) 908-9660 (Name and address of agent for service) Copy to: George M. Silfen, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Calculation of Registration Fee under the Securities Act of 1933: Title of Securities Being Registered Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Units of Limited Liability Company Interests of Robeco-Sage Multi-Strategy Fund, L.L.C. (1) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. C O N T E N T S This Registration Statement includes the following: 1. Facing Page 2. Contents Page 3. Letter to Members 4. Notice of Special Meeting of Members 5. Part A – Prospectus/Proxy Statement 6. Part B – Statement of Additional Information 7. Part C – Other Information 8. Signatures 9. Exhibits PROXY MATERIALS Robeco-Sage Multi-Strategy TEI Fund, L.L.C. Robeco-Sage Triton Fund, L.L.C. Robeco-Sage Multi-Strategy TEI Institutional Fund, L.L.C. Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. 909 Third Avenue 32nd Floor New York, New York 10022 Dear Member: I am writing to inform you of a joint meeting (the "Meeting") that will be held on [ _ ], 2011 of members of Robeco-Sage Multi-Strategy TEI Fund, L.L.C. ("TEI"), Robeco-Sage Triton Fund, L.L.C. ("Triton"), Robeco-Sage Multi-Strategy TEI Institutional Fund, L.L.C. ("TEI Inst.," and together with TEI and Triton, the "TEI Feeder Funds") and Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. ("TEI MF," and together with the TEI Feeder Funds, the "TEI Funds").The purpose of the Meeting is for members of the TEI Funds to vote on an important proposal that affects the TEI Funds and your investment in them. At the Meeting, members of each TEI Fund will vote on a proposal to reorganize TEI MF into a closed-end investment company that, like TEI MF, is advised by Robeco Investment Management, Inc. (the "Adviser"), and members of TEI will also vote on a proposal to reorganize TEI into a closed-end investment company that is also advised by the Adviser (collectively, the "Reorganization").As a result of the Reorganization: · substantially all of the assets and liabilities of TEI would be acquired by Robeco-Sage Multi-Strategy Fund, L.L.C. ("MS") in exchange for units of limited liability company interests ("Units") of MS; · substantially all of the assets and liabilities of TEI MF would be acquired by Robeco-Sage Multi-Strategy Master Fund, L.L.C. ("MSMF," and collectively with MS, the "MS Funds"), in exchange for Units of MSMF; and · Triton and TEI Inst. would receive Units of MSMF and become feeder funds into MSMF. In connection with the Reorganization, the Units of MS would be distributed to members of TEI, in liquidation of TEI, and the Units of MSMF would be distributed to members of TEI MF (which are TEI, Triton and TEI Inst.), in liquidation of TEI MF.As a result of these transactions, members of TEI will become members of MS, and members of TEI MF will become members of MSMF.Each member of TEI will receive Units of MS having an aggregate value, determined at the time the Reorganization is consummated, that is the same as the value of their Units in TEI.Although Triton and TEI Inst. will not be merging with other funds, they will become feeder funds into MSMF after the Reorganization (in lieu of being feeder funds into TEI MF).The consummation of the Reorganization is subject to the approval of members of each of the TEI Feeder Funds.Pursuant to the requirements of the master/feeder agreement between each TEI Feeder Fund and TEI MF, each TEI Feeder Fund will vote its interest in TEI MF proportionately for and against approval of the Reorganization in accordance with the actual votes of the TEI Feeder Funds' members at the Meeting for and against the proposal. The consummation of the Reorganization is also subject to certain other conditions, as described in the enclosed Prospectus/Proxy Statement. The Board of Managers of each of the TEI Funds (the "Board") has approved the Reorganization and believes that consummation of the Reorganization would be in the best interests of each TEI Fund and its members.The Reorganization is being proposed to enable the consolidation of funds managed by the Adviser that have substantially similar investment objectives and policies and, as a result, is expected to result in lower expenses that should benefit members of the TEI Funds. The Board unanimously recommends that you vote to approve the Reorganization. You will not incur any sales loads or other transaction charges as a result of the Reorganization.Additional information about the investment objectives and policies of the MS Funds and additional details about the Reorganization are contained in the attached combined Prospectus/Proxy Statement.Please take the time to familiarize yourself with this Prospectus/Proxy Statement. If you have any questions about these matters, please call the TEI Funds at (866) 773-7145 You may indicate your approval of the Reorganization by completing the enclosed proxy card and mailing it in the enclosed postage-paid envelope.Whether or not you plan to attend the Meeting, please vote your Units by returning the proxy card.It is very important that you vote and that your voting instructions be received prior to the Meeting. Thank you for considering and participating in this process. Sincerely, /s/ Timothy J. Stewart Timothy J. Stewart President and Chief Executive Officer Robeco-Sage Multi-Strategy TEI Fund, L.L.C. Robeco-Sage Triton Fund, L.L.C. Robeco-Sage Multi-Strategy TEI Institutional Fund, L.L.C. Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. [ _ ], 2011 YOUR VOTE IS IMPORTANT. PLEASE RETURN YOUR PROXY CARD PROMPTLY. MEMBERS ARE INVITED TO ATTEND THE MEETING IN PERSON.ANY MEMBER WHO DOES NOT EXPECT TO ATTEND THE MEETING IS URGED TO COMPLETE, SIGN AND DATE THE PROXY CARD AND RETURN IT AS SOON AS POSSIBLE IN THE ENCLOSED POSTAGE-PAID ENVELOPE. ROBECO-SAGE MULTI-STRATEGY TEI FUND, L.L.C. ROBECO-SAGE TRITON FUND, L.L.C. ROBECO-SAGE MULTI-STRATEGY TEI INSTITUTIONAL FUND, L.L.C. ROBECO-SAGE MULTI-STRATEGY TEI MASTER FUND, L.L.C. 909 Third Avenue 32nd Floor New York, New York 10022 (212) 908-9660 NOTICE OF SPECIAL MEETING OF MEMBERS To be held on [ _ ], 2011 To the Members: NOTICE IS HEREBY GIVEN that a joint special meeting (the "Meeting") of members of Robeco-Sage Multi-Strategy TEI Fund, L.L.C. ("TEI"), Robeco-Sage Triton Fund, L.L.C. ("Triton") and Robeco-Sage Multi-Strategy TEI Institutional Fund, L.L.C. ("TEI Inst.," and together with TEI and Triton, the "TEI Feeder Funds") and Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. ("TEI MF," and together with the TEI Feeder Funds, the "TEI Funds"), has been called by the Board of Managers of each of the TEI Funds (each, and collectively, the "Board") and will be held at the offices of [] [address], on [ _ ], 2011 at [ _ ], Eastern Time.The Meeting is being called for the following purposes: 1. To approve an Agreement and Plan of Reorganization pursuant to which substantially all of the assets and liabilities of: (a) TEI would be acquired by Robeco-Sage Multi-Strategy Fund, L.L.C. ("MS") in exchange for units of limited liability company interests ("Units") of MS; and (b) TEI MF would be acquired by Robeco-Sage Multi-Strategy Master Fund, L.L.C. ("MSMF," and collectively with MS, the "MS Funds"), in exchange for Units of MSMF.(As a result of the Reorganization, Triton and TEI Inst. would receive Units of MSMF and become feeder funds into MSMF, in lieu of being feeder funds into TEI MF.) 2. To act on such other business as may properly come before the Meeting or any adjournment thereof. Members of record of the TEI Funds as of the close of business on [ _ ] are entitled to notice of, and to vote at, the Meeting and any adjournment thereof.Whether or not you plan to attend the Meeting, please vote your Units by returning the proxy card by mail in the enclosed postage-paid envelope provided.Your vote is important. By Order of the Board of Managers, /s/ Timothy J. Stewart Timothy J. Stewart President and Chief Executive Officer Robeco-Sage Multi-Strategy TEI Fund, L.L.C. Robeco-Sage Triton Fund, L.L.C. Robeco-Sage Multi-Strategy TEI Institutional Fund, L.L.C. Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. [ _ ], 2011 To secure the largest possible representation and to save the expense of further mailings, please mark your proxy card, sign it and return it promptly in the enclosed envelope, which requires no postage if mailed in the United States.You may revoke your proxy at any time at or before the Meeting or vote in person if you attend the Meeting, as provided in the attached Prospectus/Proxy Statement. PROSPECTUS/PROXY STATEMENT Dated [ _ ], 2011 Acquisition of Substantially All of the Assets of: Robeco-Sage Multi-Strategy TEI Fund, L.L.C. By and in exchange for Units of Robeco-Sage Multi-Strategy Fund, L.L.C. and Acquisition of Substantially All of the Assets of: Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. By and in exchange for Units of Robeco-Sage Multi-Strategy Master Fund, L.L.C. This prospectus/proxy statement (the "Prospectus/Proxy Statement") solicits proxies to be voted at a joint special meeting (the "Meeting") of members of each of Robeco-Sage Multi-Strategy TEI Fund, L.L.C. ("TEI"), Robeco-Sage Triton Fund, L.L.C. ("Triton") and Robeco-Sage Multi-Strategy TEI Institutional Fund, L.L.C. ("TEI Inst.," and together with TEI and Triton, the "TEI Feeder Funds") and Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. ("TEI MF," and together with the TEI Feeder Funds, the "TEI Funds").The Meeting has been called by the Boards of Managers of the TEI Funds (each, and collectively, the "Board") to vote on the approval of a proposal to reorganize each of the TEI Funds.In the reorganization, substantially all of the assets and liabilities of TEI would be acquired by Robeco-Sage Multi-Strategy Fund, L.L.C. ("MS") in exchange for units of limited liability company interests ("Units") of MS, and substantially all of the assets and liabilities of TEI MF would be acquired by Robeco-Sage Multi-Strategy Master Fund, L.L.C.("MSMF," and collectively with MS, the "MS Funds"), in exchange for Units of MSMF (the "Reorganization").In addition, in lieu of being feeder funds into TEI MF, Triton and TEI Inst. would receive Units of MSMF and become feeder funds into MSMF.Each of the TEI Funds and the MS Funds is a Delaware limited liability company (each may be referred to as a "Fund," or collectively as, the "Funds").The principal office and telephone number of the each of the Funds is 909 Third Avenue, 32nd Floor, New York, New York 10022 and (212) 908-9660. Robeco Investment Management, Inc. (the "Adviser") is the investment adviser of the TEI Funds and the MS Funds, each of which is a non-diversified, closed-end management investment company that is registered under the Investment Company Act of 1940, as amended.Both the TEI Funds and the MS Funds are structured as master/feeder structures. The Meeting will be held at the offices of [], which is located at [], on [ _ ] 2011 at [ _ ], Eastern Time.You can reach the office of [] by calling [].The Board, on behalf of the TEI Funds, is soliciting these proxies.This Prospectus/Proxy Statement will first be sent to members on or about [ _ ], 2011. This Prospectus/Proxy Statement gives you information about an investment in MS and MSMF (each, an "Acquiring Fund," and collectively, the "Acquiring Funds") and about other matters that you should know before voting and investing.You should retain it for future reference.A statement of additional information dated [ _ ], 2011 (the "Statement of Additional Information"), relating to this Prospectus/Proxy Statement, contains more information about the Acquiring Funds and the TEI Funds and the proposed transactions, has been filed with the U.S. Securities and Exchange Commission (the "SEC"), and is incorporated herein by reference.The Statement of Additional Information is available upon written request and without charge. The Prospectus of MS, dated July 19, 2010, as amended to date (the "Acquiring Funds Prospectus"), and the annual reports of the Acquiring Funds for the period ended March 31, 2011, all of which are incorporated by reference into this Prospectus/Proxy Statement, are enclosed with and are considered a part of this Prospectus/Proxy Statement, and are intended to provide you with additional information about the Acquiring Funds. You can request a free copy of the Statement of Additional Information by calling (212) 908-9660, or by writing to the TEI Funds care of the Adviser at 909 Third Avenue, 32nd Floor, New York, New York 10022. The SEC has not approved or disapproved these securities or passed upon the adequacy of this Prospectus/Proxy Statement.Any representation to the contrary is a criminal offense. An investment in a Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PROSPECTUS/PROXY STATEMENT TABLE OF CONTENTS Page PROPOSAL: TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION 1 SUMMARY 2 What is the purpose of the Proposal? 2 How will the Reorganization be effected? 3 How do the investment objectives, strategies and policies of the TEI Funds and the Acquiring Funds compare? 3 Who manages the Funds? 4 What are the fees and expenses of each Fund and what might they be after the Reorganization? 6 How do the performance records of the Funds compare? 11 Where can I find more financial information about the Funds? 11 How do the purchase and repurchase procedures of the Funds compare? 11 What are other key features of the Funds? 12 COMPARISON OF PRINCIPAL RISKS FACTORS 17 INFORMATION ABOUT THE REORGANIZATION AND THE PLAN 17 How will the Reorganization be carried out? 17 Who will pay the expenses of the Reorganization? 18 What should I know about Units of the Acquiring Funds? 18 What are the capitalizations of the Funds and what might the capitalizations be after the Reorganization? 18 REASONS FOR THE REORGANIZATION AND BOARD CONSIDERATIONS 19 COMPARISON OF INVESTMENT OBJECTIVES, STRATEGIES,POLICIES, AND RISK 22 Are there any significant differences between the investment objectives of the TEI Funds and the Acquiring Funds? 22 Are there any significant differences between the investment strategies and policies of the TEI Funds and the Acquiring Funds? 22 How do the fundamental investment restrictions of the Funds differ? 23 MORE INFORMATION ABOUT THE FUNDS 23 VOTING INFORMATION 25 How will solicitations be made? 25 How will member voting be handled? 25 What vote is necessary to approve the Plan? 25 How do I ensure my vote is accurately recorded? 26 May I revoke my proxy? 26 What other matters will be voted upon at the Meeting? 26 Who is entitled to vote? 26 Who will pay the expenses of soliciting proxies? 26 How do I submit a member proposal? 27 PRINCIPAL HOLDERS OF UNITS 28 EXHIBITS Exhibit A – Form of Agreement and Plan of Reorganization Exhibit B – Principal Holders of Units as of [ _ ] Exhibit C – Proxy Voting Card PROPOSAL: TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION Members of each of the TEI Funds are being asked to consider and approve an Agreement and Plan of Reorganization (the "Plan") that will have the effect of reorganizing the TEI Funds into the MS Funds (the "Reorganization").Under the Plan, TEI would be reorganized into MS, TEI MF would be reorganized into MSMF and Triton and TEI Inst. would receive Units of MSMF and become feeder funds into MSMF, in lieu of being feeder funds into TEI MF. The Reorganization has been proposed in order to consolidate the Robeco-Sage fund of funds complex, which currently consists of seven closed-end funds in two master/feeder structures.MS and MSMF would survive the Reorganization.MSMF would hold the combined investment assets of the fund complex.Triton and TEI Inst., while not merging, would become feeder funds into MSMF.The Reorganization is anticipated to have the following benefits for members of the TEI Funds: · Members of the TEI Funds would become members of a combined larger fund, which is expected to lead to a decrease in fund expenses (due to economies of scale associated with a higher asset base); · The Reorganization will facilitate a more concentrated selling effort on a single master fund complex, as opposed to marketing two substantially identical sets of products with identical investment objectives as is currently the case; and · Because TEI MF and MSMF have substantially identical investment strategies, the Reorganization will streamline portfolio management efforts, as the portfolio of only one master fund will need to be managed by the Adviser after the Reorganization. MS, Robeco-Sage Multi-Strategy Institutional Fund, L.L.C. ("MSI")(another feeder into MSMF) and MSMF were organized on June 8, 2005, July 25, 2008 and July 25, 2008, respectively, and commenced operations on December 1, 2005, January 1, 2009 and January 1, 2009, respectively.As of March 31, 2011, the net assets of MS, MSI and MSMF were 100,912,751, $13,607,000 and $115,500,576, respectively.TEI, Triton, TEI Inst. and TEI MF commenced operations on April 1, 2010, September 30, 2003, November 1, 2008 and October 1, 2008, respectively.As of March 31, 2011, the net assets of TEI, Triton, TEI Inst. and TEI MF were $15,318,409, $82,501,334, $38,547,797 and $133,617,522, respectively. At a special joint meeting of the Boards of Managers of the TEI Funds (each, and collectively, the "Board") held on [], the Board, including all of the Managers who are not "interested persons," as defined by the Investment Company Act of 1940 (the "1940 Act"), of the TEI Funds (the "Independent Managers"), approved the Plan substantially in the form attached to this Prospectus/Proxy Statement as Exhibit A, which qualifies the following discussion in its entirety.The Board has determined that the Reorganization is in the best interests of the members of each of the TEI Funds. More specifically, pursuant to the Plan, substantially all of the assets and liabilities of: (a) TEI would be acquired by MS in exchange for units of limited liability company interests ("Units") of MS; and (b) TEI MF would be acquired by Robeco-Sage Multi-Strategy Master Fund, L.L.C. ("MSMF," and collectively with MS, the "MS Funds"), in exchange for Units of MSMF.In 1 addition, in lieu of being feeder funds into TEI MF, Triton and TEI Inst. would receive Units of MSMF and would become feeder funds into MSMF.Under the Plan, the Units of MS and MSMF received by TEI and TEI MF, respectively, will be distributed pro rata to members of TEI and TEI MF in liquidation of the Units of members in TEI and TEI MF, and upon such distribution, TEI and TEI MF will be terminated and actions will be taken to dissolve TEI and TEI MF under Delaware law. The Plan is subject to the separate approval of members of each of the TEI Funds (voting separately).A vote by members of TEI to approve the Plan will also constitute a vote for TEI to approve the Plan with respect to TEI MF.Although Triton and TEI Inst. would not themselves merge (but rather would become feeder funds in MSMF under the terms of the Plan), members of Triton and TEI Inst. will be requested to vote on the merger of TEI MF into MSMF. (Pursuant to the requirements of the master/feeder agreement between each TEI Feeder Fund and TEI MF, each TEI Feeder Fund will vote its Interest in TEI MF proportionately for and against approval of the Reorganization in accordance with the actual votes of the TEI Feeder Funds' members at the Meeting for and against the proposal. Accordingly, the vote of each member of the TEI will apply towards both the vote of the Reorganization of TEI as well as the Reorganization of TEI MF.)If the Reorganization is consummated, each member of TEI MF (i.e., the TEI Feeder Funds) will receive Units of MSMF having a net asset value equal to the net asset value of that TEI Feeder Fund’s investment in the TEI MF.Similarly, each member of TEI will receive Units of MS having a net asset value equal to the net asset value of that member’s investment in TEI. The Reorganization of a TEI Fund is contingent upon the Reorganization of each other TEI Fund.Accordingly, in the event the Reorganization is approved by only one TEI Feeder Fund, no Reorganization will be consummated as to any of the Funds. SUMMARY This is only a summary of certain information contained in the Prospectus/Proxy Statement.You should read the complete information contained in the rest of this Prospectus/Proxy Statement, including the form of Plan (attached as Exhibit A), and in the Prospectuses of MS and the Acquiring Funds' Annual Reports, which are included with this Prospectus/Proxy Statement. What is the purpose of the Proposal? The Reorganization is intended to consolidate the TEI Funds with the MS Funds.Like the TEI Funds, the MS Funds are managed by Robeco Investment Management, Inc. (the "Adviser").It is expected that the Reorganization will achieve certain efficiencies and cost savings that are anticipated to result from the consolidation of the Funds.(See "What are the fees and expenses of each Fund and what might they be after the Reorganization?" below.) Additionally, each MS Fund recently elected to be classified as an association taxable as a corporation and to seek to qualify as a "regulated investment company" ("RIC") under Subchapter M of the U.S. Internal Revenue Code of 1986, as amended (the "Code").The RIC status of the MS Funds allows the MS Funds to accept investments from U.S. taxable, U.S. tax-exempt or Non-U.S. investors, whereas the TEI Funds accept investments only from U.S. tax-exempt or Non-U.S. investors.Because MS Funds accept U.S. tax-exempt and Non-U.S. 2 investors, and because the MS Funds and the TEI Funds have substantially the same investment objectives, investment policies and investment portfolio, the TEI Funds are a redundant product in the Robeco-Sage family. How will the Reorganization be effected? The Board has approved the Plan and recommends that members of each of the TEI Funds vote to approve the Plan.If members of the TEI Funds approve the Plan, substantially all of each of TEI’s and TEI MF's net assets will be transferred to the corresponding Acquiring Fund, in exchange for Units of the respective Acquiring Fund equal in value to the net assets of the TEI Fund that are transferred to the Acquiring Fund.The respective Acquiring Fund's Units will then be distributed pro rata to the respective TEI Fund's members and TEI and TEI MF will be terminated and dissolved under Delaware law. If the Reorganization is approved and consummated, members of TEI will become members of MS, and members of TEI MF will become members of MSMF.Members of Triton and TEI Inst. will remain as members of those Funds, but Triton and TEI Inst. will become feeder funds into MSMF.The Reorganization will occur on a date agreed to by the parties to the Plan (the "Closing Date"), which is expected to be [September 30, 2011]. For the reasons set forth below under "Reasons for the Reorganization," the Board and the Board of Managers of the MS Funds (the "MS Funds Board," and collectively, the "Boards") have concluded that the Reorganization is in the best interests of the TEI Funds and the Acquiring Funds, respectively.The Board and the MS Funds Board have also concluded that no dilution in value would result to the members of a TEI Fund and the corresponding Acquiring Fund as a result of the Reorganization. How do the investment objectives, strategies and policies of the TEI Funds and the Acquiring Funds compare? Like the TEI Funds, the Acquiring Funds are non-diversified, closed-end management investment companies managed by the Adviser.The investment objective of each TEI Fund is identical to the investment objective of the respective MS Fund, as noted in the following chart: Investment Objective Comparison TEI, Triton, TEI Inst. and TEI MF MS, MSI and MSMF Achieve long-term capital appreciation while attempting to reduce risk and volatility Achieve long-term capital appreciation while attempting to reduce risk and volatility TEI, Triton and TEI Inst. operate in a master/feeder structure and, thus, pursue their investment objectives by investing substantially all of their investable assets in TEI MF.Likewise, MS and MSI operate in a master/feeder structure and, thus, pursue their investment objectives by investing substantially all of their investable assets in MSMF.Both TEI MF and MSMF invest their assets primarily in hedge funds, joint ventures, investment companies and other similar investment vehicles ("Portfolio Funds") that are managed by a select group of portfolio managers ("Portfolio Managers") that invest in a variety of financial markets and utilize a broad range of 3 alternative investment strategies.TEI MF invests primarily in Portfolio Funds managed by the same Portfolio Managers that manage the Portfolio Funds held by the Multi-Strategy Master Fund.Because of tax and other considerations, the Portfolio Funds held by TEI MF are generally organized outside of the U.S.However, it is expected that, if the Reorganization is approved, TEI MF will transfer some ofits current investments in offshore Portfolio Funds into the corresponding domestic Portfolio Fund managed by the same Portfolio Manager as the offshore Portfolio Fund. Other than with respect to these transfers, it is currently expected that TEI MF will not dispose of any of its Portfolio Funds in connection with the Reorganization, either because MSMF currently holds the same Portfolio Funds or because MSMF anticipates seeking to continue to hold such Portfolio Funds following the Reorganization.If there are any dispositions of any Portfolio Funds, they are not expected to result in any portfolio transaction costs.While the Reorganization may result in a taxable event for taxable U.S. investors, tax-exempt U.S. investors (other than certain private foundations as noted below) and non-U.S. investors are not expected to be subject to tax on any income or gain as a result of the Reorganization.Certain private foundations may be subject to an excise tax on net investment income as a result of the Reorganization.Private foundations should consult their own tax advisors regarding a potential excise tax.Investors should review the section entitled "Tax Aspects" in the Prospectus of MS and any related supplements for a discussion of the tax consequences of a direct or indirect investment in a "regulated investment company".The investment policies of the TEI Funds and those of the MS Funds are substantially identical. For further information about the investment objectives and policies of the Funds, see "Comparison of Investment Objectives, Strategies, Policies and Risks" below. Who manages the Funds? The management of the business and affairs of each Fund is the responsibility of the Board, or of the MS Funds Board, as applicable.The Boards select officers of the TEI Funds or MS Funds, as applicable, who are responsible for the day-to-day operations of the Funds.Each of the officers for the TEI Funds serves in the same role for the MS Funds. The Adviser manages the assets of the TEI Funds and the MS Funds, and in such capacity, makes all investment decisions.The Adviser's principal offices are located at 909 Third Avenue, 32nd Floor, New York, New York 10022.The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940. A discussion of the basis for each Board's approval of each Fund's investment advisory arrangements is available in the Funds' semi-annual report to members for the six months ended September 30, 2010. The portfolio managers for TEI MF and MSMF are the same individuals.The Reorganization will not cause any management changes.The TEI Funds' and the MS Funds' portfolio are both overseen by the Adviser's Investment Committee, which is led by Paul S. Platkin, the Adviser's Chief Investment Officer, and also includes Andrew Rudolph, Jill Schurtz, Glenn Sloat and Darren S. Wolf. 4 Paul S. Platkin, CFA, Chief Investment Officer and Managing Director of the Robeco-Sage division of the Adviser.Mr. Platkin joined Robeco-Sage Capital Management, L.L.C. in 2003 as its Chief Investment Officer after spending nine years at General Motors Corporation, most recently as General Director of the Absolute Return Strategies Unit of GM Asset Management.Prior to that, he was a Director and Portfolio Manager at GM Asset Management. Additional affiliations include three years as an investment banking associate at EFC Group and three years as a staff consultant at Arthur Andersen & Co.Mr. Platkin holds a BSBA from Georgetown University and an MBA in Finance/International Business from Columbia University. Mr. Platkin also oversees the on-site due diligence, monitoring of investment managers and portfolio construction. Andrew Rudolph, Senior Vice President and Robeco-Sage's Long/Short Equity Sector Head.Mr. Rudolph joined Robeco-Sage in 2009. Prior to joining the firm, he was Head of Research and Portfolio Manager with Sirius Investment Management, where he was responsible for manager research and ongoing due diligence for a broad spectrum of fund of hedge funds products. Previously, Mr. Rudolph served as the Head of Research and Strategy Head for Credit and International Hedge Funds with Bank of America Fund of Funds. Prior affiliations include Richcourt Fund Advisors, where he conducted research in both Europe and Asia, and trading positions with Arbinet, Hess Energy Trading Company and Sempra Energy Trading. Mr. Rudolph holds a B.S. degree in Finance from State University of New York at Albany, a J.D. from Brooklyn Law School, and an MBA degree in Finance from New York University. He has 15 years of industry experience. Jill Schurtz, Chief Executive Officer and Managing Director. Ms. Schurtz joined Robeco-Sage in early 2008 and served as the firm's Chief Operating Officer until June 2010, when she assumed the role of CEO. Prior to joining the firm, she spent a year and a half at Knight Equity Markets, L.P. as a Director in Research Sales, where she worked closely with research analysts and sales traders to introduce the firm's offerings to institutional clients, hedge funds, and other broker/dealers. Ms. Schurtz was also a lawyer with Skadden, Arps, Slate, Meagher, & Flom LLP for six years, focusing on complex tax strategies relating to financial products, capital markets transactions, and mergers and acquisitions. Her other affiliations include two years as an investment banker at U.S. Bancorp Piper Jaffray in the Communications and Computing group where she was a Vice President, and the U.S. military where she served for seven years, attaining the rank of Captain. Ms. Schurtz holds a B.S. degree from the United States Military Academy, West Point and a J.D. from Columbia University School of Law. She has 12 years of industry experience and is admitted to practice law in New York and Illinois. Glenn Sloat, Director of Operational Due Diligence and Vice President of the Robeco-Sage division of the Adviser.Mr. Sloat joined Robeco-Sage Capital Management, L.L.C. in 2006 as the firm's dedicated operational due diligence analyst.Prior to joining Robeco-Sage, Mr. Sloat was a Vice President with JPMorgan Chase Bank where he was a client relationship manager specializing in business development and integration for complex institutional clients.He began his investment career in 1989 as an Assistant Financial Consultant with Merrill Lynch Inc.After one year, he moved to Bankers Trust Company, where he became an Assistant Vice President in the firm's Global Institutional Services Group, specializing in systems analysis and business process re-engineering.Mr. Sloat also worked at Arthur Andersen as a Senior Consultant in their Banking and Capital Markets consulting practice, and at BlackRock Financial Management as a Vice President managing custodian bank operations and relationships.Mr. Sloat holds a 5 B.S. in Finance and Marketing from SUNY Albany and an M.B.A. in Finance and Information Technology from New York University's Stern School of Business. Darren S. Wolf, CFA, Vice President of the Robeco-Sage division of the Adviser.Mr. Wolf was hired by Robeco-Sage in June 2001 as a member of the analytical team. Mr. Wolf is a graduate of Yeshiva University's Syms School of Business where he studied Finance and advanced work in Management Information Systems. Mr. Wolf earned his CFA Charter in 2005 and is a member of the New York Society of Security Analysts (NYSSA).He has six years of investment experience.Mr. Wolf acts as a senior analyst and has responsibilities for on-site due diligence, monitoring of investment managers and portfolio construction. What are the fees and expenses of each Fund and what might they be after the Reorganization? TEI and MS have identical fee structures.The following table describe the fees and expenses that you may pay if you buy and hold Units of TEI and MS.There is up to a 2.5% sales charge (load) for each of TEI and MS.Operating expenses shown are based on expenses incurred during the TEI Funds' and MS Funds' fiscal years ended March 31, 2011.The expenses below are also shown on a pro forma (estimated) basis assuming that the Reorganization is approved by members of each of the TEI Funds and consummated. TEI and MS Actual Pro-forma TEI MS MS Investor Transaction Expenses Maximum sales load (as a percentage of offering price) (1) 2.5% 2.5% 2.5% Maximum Repurchase Fee 2.0% 2.0% 2.0% Annual Fund Operating Expenses (Expenses That Are Deducted From Fund Assets) (As A Percentage Of Average Net Assets) Investment Advisory Fees(2) 0.75% 0.75% 0.75% Other Expenses (3) 4.03% 1,89% 1.85% Acquired Fund (Portfolio Funds) Fees and Expenses (4) 5.15% 4.97% 4.97% Total Annual Expenses (5) 9.93% 7.61% 7.57% Amount Waived Under Expense Limitation Agreement (5) 2.53% 0.39% 0.35% Total Annual Expenses After Expense Limitation (5) 7.40% 7.22% 7.22% In connection with initial and additional investments, investors may be charged a sales load of up to 2.5% of the amounts transmitted in connection with their capital contributions.No sales load will be charged to certain types of investors. Includes only the Master Fund Advisory Fee.The Fund's Advisory Fee is not reflected in this table since, under the Advisory Agreement, the Fund is not subject to the Advisory Fee so long as substantially all of the Fund's assets are invested in the Master Fund. 6 Reflects an estimate of all expected ordinary operating expenses for the current fiscal year, including a Distribution Fee of 0.85% and a Member Servicing Fee of 0.15%."Other Expenses" include ordinary operating expenses of the Master Fund (including a Master Fund Administration Fee, but not the Master Fund Advisory Fee, which is noted separately in the table) that are expected to be borne by the Fund for the current fiscal year."Other Expenses" do not include any fees or expenses charged by a Portfolio Fund (which are reflected separately under "Acquired Fund Fees and Expenses").The amount of the Fund's net assets used in calculating this percentage was based on net assets of approximately $101 million as of March 31, 2011, with respect to MS, and approximately $13.6 million as of March 31, 2011, with respect to TEI. Includes the fees and expenses of the Portfolio Funds in which the Master Fund is already invested and intends to invest based upon the anticipated net proceeds from this offering.Specifically, a Portfolio Fund is generally expected to be subject to management fees that range between 1.0%-2.0% of the total net assets managed by a Portfolio Manager and performance fees or incentive allocations that range between 15%-25% of its net capital appreciation (if any).Fees and expenses of Portfolio Funds are based on historic fees and expenses.Future Portfolio Funds' fees and expenses may be substantially higher or lower because certain fees are based on the performance of the Portfolio Funds, which may fluctuate over time.The amount of the Fund's average net assets used in calculating this percentage was based on net assets of approximately $101 million as of March 31, 2011, with respect to MS, and approximately $13.6 million as of March 31, 2011, with respect to TEI. This amount is estimated for the current fiscal year.The Adviser and the Fund have entered into an expense limitation and reimbursement agreement (the "TEI Expense Limitation Agreement") under which the Adviser (or its affiliate) has agreed to pay or absorb the ordinary operating expenses of the Fund (including organization and offering expenses as well as the portion of the Master Fund's fees and expenses borne by the Fund, but excluding any Portfolio Fund fees and expenses, interest, brokerage commissions and extraordinary expenses of the Fund) to the extent necessary to limit the ordinary operating expenses of the Fund to 2.25% per annum of the Fund's average monthly net assets (the "TEI Expense Limitation").In consideration of the Adviser's agreement to limit the Fund's expenses, the Fund will carry forward the amount of expenses paid or absorbed by the Adviser (or its affiliate) in excess of the TEI Expense Limitation, for a period not to exceed three years from the end of the fiscal year in which they were incurred, and will reimburse the Adviser (or its affiliate) such amounts.Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Fund's ordinary operating expenses for any year to exceed the TEI Expense Limitation in effect at the time the expense was paid or absorbed.However, if the Reorganization is approved and implemented, any amounts that would be reimbursable to the Adviser under the recapture provisions of the TEI Expense Limitation Agreement would be eliminated upon the Reorganization.The TEI Expense Limitation Agreement will remain in effect until terminated by the Fund.None of the fees charged to the Master Fund by a Portfolio Fund are subject to the TEI Expense Limitation Agreement. The following tables describe the fees and expenses that you may pay if you buy and hold Units of Triton and TEI Inst.There is up to a 2.0% sales charge (load) for investments in Triton.No sales charge is payable for investments in TEI Inst.Operating expenses shown are based on expenses incurred during the Triton and TEI Inst. fiscal years ended March 31, 2011.The expenses below are also shown on a pro forma (estimated) basis assuming that the Reorganization is approved by members of each of the TEI Funds and consummated. 7 Triton Actual Pro-forma Triton Triton Investor Transaction Expenses Maximum sales load (as a percentage of offering price) (1) 2.0% 2.0% Maximum Repurchase Fee 2.0% 2.0% Annual Fund Operating Expenses (Expenses That Are Deducted From Fund Assets) (As A Percentage Of Average Net Assets) Investment Advisory Fees(2) 0.75% 0.75% Other Expenses (3) 1.43% 1.47% Acquired Fund (Portfolio Funds) Fees and Expenses (4) 5.15% 4.97% Total Annual Expenses (5) 7.33% 7.19% Amount Waived Under Expense Limitation Agreement (5) 0.48% 0.52% Total Annual Expenses After Expense Limitation (5) 6.85% 6.67% In connection with initial and additional investments, investors may be charged a sales load of up to 2% of the amounts transmitted in connection with their capital contributions.No sales load will be charged to certain types of investors. Includes only the Master Fund Management Fee.The Fund's Management Fee is not reflected in this table since, under the Advisory Agreement, the Fund is not subject to the Management Fee so long as substantially all of the Fund's assets are invested in the Master Fund. Reflects an estimate of all expected ordinary operating expenses for the current fiscal year, including a Distribution Fee of 0.75%."Other Expenses" include ordinary operating expenses of the Master Fund (including a Master Fund administration fee, but not the Master Fund management fee, which is noted separately in the table) that are expected to be borne by the Fund for the current fiscal year."Other Expenses" do not include any fees or expenses charged by a Portfolio Fund (which are reflected separately under "Acquired Fund Fees and Expenses").The amount of the Fund's net assets used in calculating this percentage was based on net assets of approximately $82.5 million as of March 31, 2011. Includes the fees and expenses of the Portfolio Funds in which the Master Fund is already invested and intends to invest based upon the anticipated net proceeds from this offering.Specifically, a Portfolio Fund is generally expected to be subject to management fees that range between 1.0%-2.0% of the total net assets managed by a Portfolio Manager and performance fees or incentive allocations that range between 15%-25% of its net capital appreciation (if any).Fees and expenses of Portfolio Funds are based on historic fees and expenses.Future Portfolio Funds' fees and expenses may be substantially higher or lower because certain fees are based on the performance of the Portfolio Funds, which may fluctuate over time.The amount of the Fund's average net assets used in calculating this percentage was based on net assets of approximately $82.5 million as of March 31, 2011. This amount is estimated for the current fiscal year.The Adviser and the Fund have entered into an expense limitation and reimbursement agreement (the "Triton Expense Limitation Agreement") under which the Adviser (or its affiliate) has agreed to pay or absorb the ordinary operating expenses of the Fund (including organization and offering expenses as well as the portion of the Master Fund's fees and expenses borne by the Fund, but excluding any Portfolio Fund fees and expenses, interest, 8 brokerage commissions and extraordinary expenses of the Fund) to the extent necessary to limit the ordinary operating expenses of the Fund to 1.70% per annum of the Fund's average monthly net assets (the "Triton Expense Limitation").In consideration of the Adviser's agreement to limit the Fund's expenses, the Fund will carry forward the amount of expenses paid or absorbed by the Adviser (or its affiliate) in excess of the Triton Expense Limitation, for a period not to exceed three years from the end of the fiscal year in which they were incurred, and will reimburse the Adviser (or its affiliate) such amounts.Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Fund's ordinary operating expenses for any year to exceed the Triton Expense Limitation in effect at the time the expense was paid or absorbed.The Triton Expense Limitation Agreement will remain in effect until terminated by the Fund.None of the fees charged to the Master Fund by a Portfolio Fund are subject to the Triton Expense Limitation Agreement. TEI Inst. Actual Pro-forma TEI Inst. TEI Inst. Investor Transaction Expenses Maximum sales load (as a percentage of offering price) (1) 0% 0% Maximum Repurchase Fee 2.0% 2.0% Annual Fund Operating Expenses (Expenses That Are Deducted From Fund Assets) (As A Percentage Of Average Net Assets) Investment Advisory Fees(2) 0.75% 0.75% Other Expenses (3) 0.72% 0.77% Acquired Fund (Portfolio Funds) Fees and Expenses (4) 5.15% 4.97% Total Annual Expenses (5) 6.62% 6.49% Amount Waived Under Expense Limitation Agreement (5) 0.32% 0.37% Total Annual Expenses After Expense Limitation (5) 6.30% 6.12% Investors in the Fund will not be charged a sales load by the broker-dealer selling the Units. Includes only the Master Fund Management Fee.The Fund's Management Fee is not reflected in this table since, under the Advisory Agreement, the Fund is not subject to the Management Fee so long as substantially all of the Fund's assets are invested in the Master Fund. Reflects an estimate of all expected ordinary operating expenses for the current fiscal year."Other Expenses" include ordinary operating expenses of the Master Fund (including a Master Fund administration fee, but not the Master Fund Management Fee, which is noted separately in the table) that are expected to be borne by the Fund for the current fiscal year."Other Expenses" do not include any fees or expenses charged by a Portfolio Fund (which are reflected separately under "Acquired Fund Fees and Expenses").The amount of the Fund's net assets used in calculating this percentage was based on net assets of approximately $38.5 million as of March 31, 2011. Includes the fees and expenses of the Portfolio Funds in which the Master Fund is already invested and intends to invest based upon the anticipated net proceeds from this offering.Specifically, a Portfolio Fund is generally expected to be subject to management fees that range between 1.0%-2.0% 9 of the total net assets managed by a Portfolio Manager and performance fees or incentive allocations that range between 15%-25% of its net capital appreciation (if any).Fees and expenses of Portfolio Funds are based on historic fees and expenses.Future Portfolio Funds' fees and expenses may be substantially higher or lower because certain fees are based on the performance of the Portfolio Funds, which may fluctuate over time.The amount of the Fund's average net assets used in calculating this percentage was based on net assets of approximately $38.5 million as of March 31, 2011. This amount is estimated for the current fiscal year.The Adviser and the Fund have entered into an expense limitation and reimbursement agreement (the "TEI Inst. Expense Limitation Agreement") under which the Adviser (or its affiliate) has agreed to pay or absorb the ordinary operating expenses of the Fund (including organization and offering expenses as well as the portion of the Master Fund's fees and expenses borne by the Fund, but excluding any Portfolio Fund fees and expenses, interest, brokerage commissions and extraordinary expenses of the Fund) to the extent necessary to limit the ordinary operating expenses of the Fund to 1.15% per annum of the Fund's average monthly net assets (the "TEI Inst. Expense Limitation").In consideration of the Adviser's agreement to limit the Fund's expenses, the Fund will carry forward the amount of expenses paid or absorbed by the Adviser (or its affiliate) in excess of the TEI Inst. Expense Limitation, for a period not to exceed three years from the end of the fiscal year in which they were incurred, and will reimburse the Adviser (or its affiliate) such amounts.Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Fund's ordinary operating expenses for any year to exceed the Expense Limitation in effect at the time the expense was paid or absorbed.The TEI Inst. Expense Limitation Agreement will remain in effect until terminated by the Fund.None of the fees charged to the Master Fund by a Portfolio Fund are subject to the TEI Inst. Expense Limitation Agreement. The purpose of the tables above and the examples below is to assist prospective investors in understanding the various costs and expenses investors in the Funds will bear directly or indirectly. Examples The example below is intended to help you compare, both before and after the Reorganization the costs of investing in MS with the cost of investing in TEI. You can also use these examples to compare the costs of these Funds with the costs of other funds with similar investment objectives.This Example assumes that you invest $1,000 in the Fund for the time periods indicated and redeem all your Units at the end of those periods.It also assumes that your investment has a 5% return each year and that the Fund's operating expenses are as set forth in the preceding table.Although actual costs may be higher or lower, based on these assumptions your costs would be: Fund/Class 1 Year 3 Years 5 Years 10 Years TEI MS MS (Pro Forma) The examples below are intended to help you compare, both before and after the Reorganization the costs of investing in Triton and TEI Inst. You can also use these examples to compare the costs of these Funds with the costs of other funds with similar investment objectives.This Example assumes that you invest $1,000 in the Fund for the time periods indicated and redeem 10 all your Units at the end of those periods.It also assumes that your investment has a 5% return each year and that the Fund's operating expenses are as set forth in the preceding table.Although actual costs may be higher or lower, based on these assumptions your costs would be: Fund/Class 1 Year 3 Years 5 Years 10 Years Triton Triton (Pro Forma) Fund/Class 1 Year 3 Years 5 Years 10 Years TEI Inst. TEI Inst. (Pro Forma) These are examples only and do not represent future expenses, which may be greater or less than those shown above. How do the performance records of the Funds compare? As described under the section "Reasons for the Reorganization," the Boards considered a number of factors when reviewing the Plan and considering the proposed Reorganization.Specifically, the Board considered the relative performance of the Funds for 1, 3 and 5 year periods ended [March 31, 2011], during which the TEI Funds and the MS had substantially similar performance.The Board observed that the MS Funds and the TEI Funds have been managed in a virtually identical fashion with only minor differences in their portfolios. Of course, a Fund's past performance is not an indication of future performance. Where can I find more financial information about the Funds? Each Fund's annual report contains a discussion of that Fund's performance during the past five fiscal years and shows per share information for each of the past five fiscal years, as applicable.TEI's and TEI MF's annual reports are included with the Statement of Additional Information to this Prospectus/Proxy Statement.These documents are also available upon request.The Acquiring Funds' Annual Reports accompany this Prospectus/Proxy Statement.(See "More Information About the Funds" below.)The Prospectuses of the Acquiring Funds also contain further information, including financial information, about the Acquiring Funds and are included with and considered a part of this Prospectus/Proxy Statement. How do the purchase and repurchase procedures of the Funds compare? The purchase and repurchase procedures of the TEI Feeder Funds and the MS and MSI (the “MS Feeder Funds”) are identical. For both the TEI Feeder Funds and the MS Feeder Funds, Units may be purchased generally as of the first business day of each calendar month, except that the Fund may offer Units more or less frequently as determined by the Board.In order to purchase Units, an investor must submit a completed investor certification to the Administrator generally five calendar days before the investor's proposed purchase.Cleared funds must be available in the investor's account no later than five calendar days before the investor's proposed purchase, or such other date as Robeco Securities, L.L.C., the Funds’ distributor (“Robeco Securities” or the “Distributor”), may 11 determine in its sole discretion and communicate to the investor (the "Funding Deadline").If an investor's certification is accepted by the Administrator prior to the Funding Deadline, monies representing the capital contribution will be debited from the investor's account by Selling Agents (as defined below) servicing the investor's account and deposited in a non-interest bearing escrow account pending the deposit of such monies with the Fund.At the close of business on the Funding Deadline, the Fund will withdraw the monies representing the capital contribution from the escrow account or the Selling Agent servicing the investor's account will remit such monies representing the capital contribution from the investor's account, as applicable, and deposit such monies with the Fund.The Fund will then issue the requisite number of Units to the investor on the purchase date.All purchases are subject to the receipt of cleared funds from the investor prior to the applicable purchase date in the full amount of the purchase.The Board of Managers reserves the right to reject any purchase for Units and the Board of Managers may, in its sole discretion, suspend purchases of Units at any time. Generally, for all Feeder Funds (with the exception of Triton), the minimum initial investment by an investor is $50,000 and the minimum additional investment is $25,000.The minimum initial investment for employees of the Adviser or a Selling Agent and their affiliates, and members of their immediate families and, in the sole discretion of the Adviser, as applicable, the Managers, attorneys and other professionals engaged on behalf of the Fund and members of their immediate families, is $25,000 and subsequent investments must be at least $10,000.The minimum initial and minimum additional investment requirements may be reduced or increased by the Board. No member or other person holding Units acquired from a member has the right to require a Fund to redeem those Units or portion thereof.There is no public market for Units, and none is expected to develop.Consequently, investors may not be able to liquidate their investment other than as a result of repurchases of Units by a Fund, as described below.An investment in a Fund is therefore suitable only for investors who can bear the risks associated with the limited liquidity of the Units. Each Fund from time to time will offer to repurchase outstanding Units or portions thereof from members pursuant to written tenders by members at such times and on such terms and conditions as may be determined by the Board, in its sole discretion.In determining whether a Fund should offer to repurchase Units or portions thereof from members, the Board will consider various factors, including the recommendations of the Adviser.The Adviser currently expects that it will recommend (and has, in the past, recommended) to the Board that the Fund offer to repurchase Units from members four times each year, as of the last day of each calendar quarter, and the Board has, in the past, authorized such repurchase offers. What are other key features of the Funds? As noted above, the Adviser is the investment adviser of each of the Funds pursuant to investment advisory agreements. Under each of the TEI Feeder Funds’ and MS Feeder Funds’ investment advisory agreements, which are substantial the same for each Feeder Fund, a quarterly fee at an annualized rate of 0.75% of the average net assets of the applicable TEI Feeder Fund or MS Feeder Fund (each referred to as the “Fund” in this section) during the calendar quarter (after adjustment for any 12 purchases effective on that date) is payable by the Fund to the Adviser (the "Advisory Fee").However, under the agreement, the Fund is not subject to the Advisory Fee so long as substantially all of the Fund's assets remain invested in the Master Fund.Each of MSMF and TEI MF has entered into an investment advisory agreement with the Adviser (each, the "Master Fund Advisory Agreement") pursuant to which the Adviser provides substantially similar services to the Master Fund as those set forth in the Fund's Advisory Agreement.As consideration for these services, the Master Fund pays the Adviser a quarterly fee at an annualized rate of 0.75% of the average net assets of the Master Fund during the calendar quarter (after adjustment for any purchases effective on that date) (the "Master Fund Advisory Fee"). Pursuant to distribution agreements relating to the Funds, which are substantially the same for each Feeder Fund, the Distributor serves as the distributor for both the MS Feeder Funds and for the TEI Feeder Funds.The Distributor is a wholly-owned subsidiary of the Adviser and is a member of the Financial Industry Regulatory Authority.Robeco Securities serves as the Distributor on a reasonable best efforts basis, subject to various conditions, and may retain broker-dealers (collectively with Robeco Securities, the "Selling Agents") to assist in the distribution of Units. As compensation for the sale and marketing of Units, TEI, MSand Triton each pay Robeco Securities an ongoing quarterly fee at an annualized rate of 0.85%, 0.85% and 0.75%, respectively, of the average net assets of the Fund during the calendar quarter (after adjustment for any purchases effective on that date) (the "Distribution Fee").The Distribution Fee is payable in arrears within five days after the end of the quarter.TEI Inst. is not subject to a distribution fee. With respect to MS, TEI and Triton, Selling Agents generally will be entitled to a sales load and an ongoing fee for such services.The specific amount of the sales load paid with respect to a Member is generally dependent on the size of the investment in a Fund, but will not exceed 2.0% (with respect to Triton) and 2.5% (with respect to MS and TEI) of an investor's investment amount.(Subject to that limit, however, the applicable schedule of sales loads may vary among Selling Agents.)The sales load will be charged as a percentage of an investor's investment amount.The sales load will not constitute an investment made by the investor in the Fund.The sales load may be adjusted or waived at the sole discretion of the applicable Selling Agent in consultation with the Fund and is expected to be waived for the Adviser and its affiliates, including the directors, partners, principals, officers and employees of each of these entities, and employees of the Selling Agents and certain of their affiliates. MS and TEI have also each entered into a Member Services Agreement with the Distributor to provide (or arrange for the provision of) ongoing Member and account maintenance services.As consideration for these services, the Fund pays a quarterly Member servicing fee to the Distributor at an annualized rate of 0.15% of the average net assets of the Fund.The Distributor may pay all or a portion of this amount to retain broker-dealers ("Member Service Providers") to provide Member and account maintenance services. MS has elected to be classified as an association taxable as a corporation and intends to qualify as a "regulated investment company" under Subchapter M of the Code.Thus, MS is no longer treated as a partnership for Federal tax purposes.As a result of a direct or indirect investment in 13 a "regulated investment company" such as MS, non-U.S. investors will generally be subject to a U.S. federal income tax of 30% (or lower treaty rate) on distributions from the "regulated investment company" of investment company taxable income (other than distributions that consist of long-term capital gains). Non-U.S. investors should consult their tax advisors in their home jurisdictions regarding the tax consequences of the Reorganization. TEI currently operates as a partnership for Federal tax purposes that is not a publicly traded partnership taxable as a corporation.Investors in TEI should review the section entitled "Tax Aspects" in the Prospectus of MS and any related supplements for a discussion of the tax consequences of investing in a "regulated investment company". COMPARISON OF PRINCIPAL RISKS FACTORS As with most investments, investments in the MS Funds involve certain risks.These risks are substantially similar to the risks of investing in the TEI Funds because the Funds have substantially similar investment objectives, investment strategies and investment policies. (However, the TEI Funds are not subject to the risks relating to RIC status.) These risks include: · Investing in the Fund can result in a loss of capital invested.Use of leverage, short sales and derivative transactions by Portfolio Managers can result in significant losses to the master fund and, therefore, the Fund. · The master fund is a non-diversified fund and invests in Portfolio Funds that may not have diversified investment portfolios, thereby increasing investment risk. · The MS Funds each elected to be classified as an association taxable as a corporation and to seek to qualify as a "regulated investment company" ("RIC") under Subchapter M of the U.S. Internal Revenue Code of 1986, as amended (the "Code").There are certain tax risks and additional costs associated with an MS Fund's taxation as a RIC.With respect to risks, the MS Fund will need to satisfy various asset diversification and source-of-income tests.This will require support from Portfolio Funds.The MS Funds will also be required each December to make certain "excise tax" calculations on certain undistributed income of the MS Fund based on income and gain information that must be obtained by the MS Fund from Portfolio Funds.If the MS Fund does not receive accurate information from Portfolio Funds or does not satisfy the applicable tests for RIC qualification, the MS Fund could be subject to the excise tax on undistributed income or subject to tax on its income. (See "Tax Aspects" in the MS Fund prospectus)With respect to costs, the MS Fund will incur certain costs relating to tax compliance and reinvestment of dividends and other distributions.In addition, to facilitate investments that the Adviser believes to be attractive in a manner consistent with RIC qualification requirements, MSMF might, in certain situations, invest in "passive foreign investment companies" or "PFICs" (which are offshore investment funds that are treated as corporations for U.S. federal tax purposes).For similar reasons, MSMF also may make investments through subsidiaries, including through U.S. corporate subsidiaries. The net income of a U.S. corporate entity will generally be subject to federal income tax at a rate of 35%, in addition to potential state and local income taxes.These investments may involve costs or other inefficiencies to the MS Fund, including, with respect to PFICs, U.S. withholding taxes, that MSMF does not incur when it invests in U.S. domestic investment funds.‬This risk is not applicable to the TEI Funds, which are treated as partnerships for U.S. federal tax purposes. · As a result of a direct or indirect investment in a RIC such as MS or MSMF, non-U.S. investors will generally be subject to a U.S. federal income tax of 30% (or lower treaty rate) on distributions from the RIC of investment company taxable income (other than distributions that consist of long-term capital gains). 14 · Units will not be traded on any securities exchange or other market and will be subject to substantial restrictions on transfer.Liquidity will be provided to Members only through repurchase offers made from time to time by the Fund.There is no assurance that an investor tendering Units for repurchase in connection with a repurchase offer made by the Fund will have those Units repurchased in that repurchase offer. · An investor who meets the conditions imposed by the Portfolio Managers, including minimum initial investment requirements that may, in many cases, be substantially higher than $50,000, could invest directly in Portfolio Funds or with Portfolio Managers.By investing in Portfolio Funds indirectly through a Fund and the master fund, an investor bears a pro rata portion of the asset-based fees and other expenses of the Fund, and also indirectly bears a pro rata portion of the asset-based fees, performance-based allocations and other expenses borne by the master fund as an investor in Portfolio Funds. · The fees and other expenses borne directly and indirectly by a Fund, including those of the master fund, which include fees, expenses and performance-based allocations that are borne by the master fund as an investor in Portfolio Funds or Portfolio Accounts, are higher than those of most other registered investment companies. In addition, because both the MS Funds and the TEI Funds invest in Portfolio Funds and operate in a master/feeder structure, the following additional risks apply to both the MS Funds and the TEI Funds: Investing in Portfolio Funds involves special risks, including the following: · Portfolio Funds generally will not be registered as investment companies under the 1940 Act.Therefore, the master fund, as an investor in Portfolio Funds, will not have the benefit of the protections afforded by the 1940 Act to investors in registered investment companies, such as mutual funds. · Portfolio Funds may, in some cases, concentrate their investments in a single industry or group of related industries.This increases the sensitivity of their investment returns to economic factors affecting that industry or group of industries. · The Adviser may have little or no means of independently verifying information provided by Portfolio Managers and thus, may not be able to ascertain whether Portfolio Managers are adhering to their disclosed investment strategies and their investment and risk management policies.A Portfolio Manager may use proprietary investment strategies that are not fully disclosed to the Adviser, which may involve risks under some market conditions that are not anticipated by the Adviser. 15 · The master fund relies primarily on information provided by Portfolio Managers in valuing its investments in Portfolio Funds.There is a risk that inaccurate valuations provided by Portfolio Managers could adversely affect the value of Units and the amounts Members receive upon the repurchase of Units.Because Portfolio Funds generally will provide net asset value information on a monthly basis, and may not provide detailed information on their investment positions, except on an annual basis, the master fund generally will not be able to determine the fair value of its investments in Portfolio Funds or its net asset value other than as of the end of each month and may not be able to verify valuation information given to the master fund by Portfolio Managers (except in the case of Portfolio Accounts). · Portfolio Managers typically charge asset-based management fees, and typically are also entitled to receive performance-based fees or allocations.The master fund, as an investor in Portfolio Funds (or by retaining a Portfolio Manager to manage a Portfolio Account), will be subject to these fees and allocations, which will reduce the investment returns of a Fund.These fees and allocations are in addition to the investment management fee a Fund pays to the Adviser. · The performance-based fees or allocations to Portfolio Managers may create an incentive for Portfolio Managers to make investments that are riskier or more speculative than those that might have been made in the absence of performance-based fees or allocations.In addition, because a performance-based fee or allocation will generally be calculated on a basis that includes unrealized appreciation of a Portfolio Fund's assets, the fee or allocation may be greater than if it were based solely on realized gains. · Each Portfolio Manager will receive any performance-based fees or allocations to which it is entitled irrespective of the performance of the other Portfolio Managers and the master fund generally.Accordingly, a Portfolio Manager with positive performance may receive performance-based compensation from the master fund, which will be borne indirectly by Members, even if the master fund's overall returns are negative. · Investment decisions for Portfolio Funds are made by Portfolio Managers independently of each other.As a result, at any particular time, one Portfolio Fund may be purchasing shares of an issuer whose shares are being sold by another Portfolio Fund.Consequently, the master fund could incur indirectly certain transaction costs without accomplishing any net investment result. · To the extent the master fund purchases non-voting securities of a Portfolio Fund or waives its right to vote its securities with respect to Portfolio Funds, it will not be able to vote on matters that require the approval of the investors in the Portfolio Fund, including matters that could adversely affect the master fund's investment in the Portfolio Fund. · The master fund may make additional investments in or effect withdrawals from Portfolio Funds only at certain specified times.The master fund may not be able to withdraw its investment in a Portfolio Fund promptly after it has made a decision to do so, which may result in a loss and adversely affect a Fund's investment returns. · Portfolio Funds may be permitted to distribute securities in-kind to investors making withdrawals of capital.Upon the master fund's withdrawal of all or a portion of its interest in a 16 Portfolio Fund, the master fund may receive securities that are illiquid or difficult to value, and which may cause a Fund to incur certain expenses.In such circumstances, the Adviser would determine whether to attempt to liquidate the security, hold it in the master fund's portfolio or distribute it to investors in the master fund in connection with a repurchase by the master fund of all or a portion of the Units of Members. Investing in a master/feeder arrangement involves certain additional risks, including the following: · Each feeder fund pursues its investment objective by investing in the applicable master fund.The Fund does not have the right to withdraw its investment in the master fund.Instead, it may only do so through periodic repurchases by the master fund of the Fund's units in the master fund. This may limit the ability of the Fund to make offers to repurchase Units.In addition, the Fund may receive securities and other investments from the master fund in lieu of cash when it withdraws capital from the master fund.The Fund would incur expenses in liquidating investments received in connection with any in-kind distributions. · A change in the investment objective, policies or restrictions of the master fund may cause the feeder fund to withdraw its investment in the master fund.Alternatively, the Fund could seek to change its investment objective, policies or restrictions to conform to those of the master fund.Certain investment policies and restrictions of the master fund may be changed without the approval of investors in the master fund.However, the master fund will notify the Fund at least 30 days before any material changes are implemented. · Units in the master fund are held by investors other than a single feeder fund.These investors may include other investment funds, including investment companies that, like the feeder fund, are registered under the 1940 Act, and other types of pooled investment vehicles.When investors in the master fund vote on matters affecting the master fund, the feeder fund could be outvoted by other investors.The feeder fund also may be adversely affected, in other respects, by other investors in the master fund. · Other investors in the master fund may offer units of limited liability company interests to their respective investors that have costs and expenses that differ from those of the feeder fund.Thus the investment returns for investors in other funds that invest in the master fund may differ from the investment returns of investors in the feeder fund. INFORMATION ABOUT THE REORGANIZATION AND THE PLAN This is only a summary of the Reorganization and the Plan.For more detailed information, you should read the form of Plan, which is attached as Exhibit A to this Prospectus/Proxy Statement and is incorporated herein by reference. How will the Reorganization be carried out? If the members of each of the TEI Funds approve the Plan, the Reorganization will take place after the parties to the Plan satisfy various conditions.To effect the Reorganization, each of TEI and TEI MF will deliver to the corresponding Acquiring Fund all of its assets on the Closing Date of the Reorganization.On the Closing Date, each Acquiring Fund will assume the stated 17 liabilities of its corresponding TEI Fund, as reflected in financial statements provided by the TEI Funds to the Acquiring Funds.In exchange, each of the Acquiring Funds will issue Units equal to the value of the net assets of the corresponding TEI Fund being acquired, which Units will be distributed by each of the TEI Funds pro rata to its respective members.The value of the assets to be delivered to the Acquiring Funds will be the value of such assets computed as of [ _ ], Eastern time, on the business day prior to the Closing Date, after the payment of dividends, using the valuation procedures of the Acquiring Funds or such other valuation procedures as may be mutually agreed upon by the Funds.Upon the closing of the transactions, TEI and TEI MF will be terminated and will thereafter be dissolved under Delaware law. Triton and TEI Inst. will become feeder funds into MSMF. Who will pay the expenses of the Reorganization? Each of the TEI Funds will bear its own expenses relating to the Reorganization.However, the Adviser has agreed to subject these expenses to each TEI Feeder Fund's expense limitation.Therefore, because the TEI Feeder Funds are currently operating with expense ratios that exceed the expense limitation, the Adviser, as a practical matter, will be bearing all of the costs of the Reorganization.These costs, however, may be recaptured by the Adviser from each TEI Feeder Fund pursuant to the Expense Limitation Agreement's recapture provisions (described earlier).However, if the Reorganization is approved and implemented, any amounts that would be reimbursable to the Adviser under the recapture provisions of the Expense Limitation Agreement of TEI would be eliminated upon the Reorganization. What should I know about Units of the Acquiring Funds? If the Reorganization is approved by members of the TEI Funds and consummated, Units of the respective Acquiring Funds will be distributed to members of the corresponding TEI Funds in accordance with the procedures described above.When issued, the Units will be validly issued and fully paid and non-assessable.The Units of the respective Acquiring Fund will be recorded in each member's account, and the respective Acquiring Fund will then send a confirmation to each member. The Acquiring Funds' Units to be issued in the Reorganization have substantially the same rights and privileges as your respective TEI Fund Units.For example, all Units have voting rights.Like the TEI Funds, the MS Funds do not routinely hold annual meetings of members. However, the MS Funds and the TEI Funds may hold special meetings of members for matters requiring member approval. What are the capitalizations of the Funds and what might the capitalizations be after the Reorganization? The following table sets forth, as of [March 31, 2011], the separate capitalizations of the Acquiring Funds and the TEI Funds, and the estimated capitalizations of the Acquiring Funds as adjusted to give effect to the Reorganization.The capitalizations of the Acquiring Funds are likely to be different when the Reorganization is actually consummated. 18 (unaudited) TEI MS Pro-forma Adjustments to Capitalization(1) MS after Reorganization (pro forma) Net assets $0 Units outstanding 0 Net asset value per unit $0 (unaudited) TEI MF MSMF Pro-forma Adjustments to Capitalization(1) MSMF after Reorganization (pro forma) Net assets $0 (1)The adjustments do not reflect the estimated costs of the Reorganization incurred by each Fund.Each of the TEI Funds will bear its own expenses relating to the Reorganization.However, the Adviser has agreed to subject these expenses to each TEI Feeder Fund's expense limitation.Therefore, because the TEI Feeder Funds are currently operating with expense ratios that exceed the expense limitation, the Adviser, as a practical matter, will be bearing all of the costs of the Reorganization.These costs, however, may be recaptured by the Adviser from each TEI Feeder Fund pursuant to the Expense Limitation Agreement's recapture provisions (described earlier).However, if the Reorganization is approved and implemented, any amounts that would be reimbursable to the Adviser under the recapture provisions of the Expense Limitation Agreements of the TEI Feeder Funds would be eliminated upon the Reorganization. REASONS FOR THE REORGANIZATION AND BOARD CONSIDERATIONS The Reorganization has been proposed in order to consolidate the Robeco-Sage registered fund of funds complex, which currently consists of seven closed-end funds in two master/feeder structures.MS and MSMF would survive the Reorganization (with Triton and TEI Inst. becoming feeder funds into MSMF).MSMF would hold the combined investment assets of the complex.The Reorganization is anticipated to have the following benefits for members of the TEI Funds: · Members of the TEI Funds would become members of a combined larger fund; · It is generally expected that the Acquiring Funds will bear lower expenses than the current TEI Funds, due to the economies of scale associated with the increase in asset base resulting from the Reorganization; · The Reorganization will facilitate a more concentrated selling effort on a single master fund complex, as opposed to marketing two substantially identical sets of products with identical investment objectives as is currently the case; and · Because TEI MF and MSMF have substantially identical investment strategies, the Reorganization will streamline portfolio management efforts, as the portfolio of only one master fund will need to be managed by the Adviser after the Reorganization. 19 The Reorganization was reviewed by the Board, with the advice and assistance of Fund counsel.At its meeting held on [], the Board considered the Reorganization of the TEI Funds, as proposed by the Adviser.In connection with the Board meeting, the Adviser provided background materials, analyses and other information to the Board regarding, among other things, the topics discussed below, and responded to questions raised by the Board at the meeting. After the Board reviewed, evaluated and discussed the materials, analyses and information provided to it at its meeting that the Board considered relevant to its deliberations, the Board, including the independent Board members thereof (the "Independent Managers"), unanimously approved the Reorganization of each TEI Fund.The Board, including the Independent Managers, also unanimously determined that participation by each TEI Fund in the Reorganization was in the best interests of such TEI Fund and that the Units of existing members of each TEI Fund would not be diluted as a result of the Reorganization. The general factors considered by the Board in assessing and approving the Reorganization included, among others, in no order of priority: 1. the potential benefits mentioned above of the Reorganization to the members of the TEI Funds; 2. the Reorganization as part of the Adviser's overall commitment to streamline and to improve its fund offerings for the benefit of TEI Funds' members; 3. the substantial similarity of investment objectives, principal investment strategies and policies of the TEI Funds and the Acquiring Funds; 4. the estimated operating expenses that members of each TEI Fund are expected to experience as members of the Acquiring Funds after the Reorganization relative to the operating expenses currently borne by such members, including that, on a net basis, such expenses are expected to decline as a result of the Reorganization due to the increased asset size of the combined funds (see "Fees and Expenses"); 5. the current assets of each TEI Fund and each Acquiring Fund, and the anticipated combined pro forma assets of the Acquiring Funds after the Reorganization; 6. the MS Funds' relative prospects for attracting additional assets after the Reorganization and potential economies of scale; 7. the potential benefits of the Reorganization to the Adviser and its affiliates; and 8. that the direct costs associated with the Reorganization will be subject to the Expense Limitation and, as a result, borne by the Adviser. In its deliberations, the Board did not identify any single factor that was paramount or controlling and individual Board members may have attributed different weights to various factors.Certain of the factors considered by the Board are discussed in more detail below. STREAMLINED PRODUCT LINE The Board considered that the Reorganization is intended, among other things, to streamline the Adviser's product offerings by reducing the number of funds in the fund complex.It considered that, in light of the recent election by the MS funds each to be classified as an association taxable 20 as a corporation and to seek to qualify as a RIC under Subchapter M of the Code, the MS Funds now accept investments from U.S. taxable, U.S. tax-exempt and Non-U.S. investors, thus making the TEI Funds a redundant product in the Robeco-Sage family (since U.S. tax-exempt or Non-U.S. investors that would have previously invested in the TEI Funds can now invest in the MS Funds).Additionally, reducing the number of funds in the complex is intended to enhance the Funds' prospects for attracting additional assets by better differentiating the funds for potential members (which should lead to a more concentrated selling effort). CONTINUITY OF INVESTMENT The Board took into account the fact that each TEI Fund and its corresponding Acquiring Fund have substantially similar investment objectives and principal investment strategies.Specifically, the Board noted that each TEI Fund and MS Fund share an identical investment objective: achieve long-term capital appreciation while attempting to reduce risk and volatility.The Board also took into account that the Funds share a substantially identical investment portfolio and that the Funds have a common portfolio management team. INVESTMENT PERFORMANCE The Board considered the relative performance record of each Fund, noting, however, that past performance is no guarantee of future results.Specifically, the Board considered the relative performance of the Funds for 1, 3 and 5 year periods ended [March 31, 2011], during which the TEI Funds had substantially similar performance to the MS Funds.The Board observed that the MS Funds and the TEI Funds have been managed in a virtually identical fashion with only minor differences in their portfolios. ECONOMIES OF SCALE The Board observed that, in addition to the potential to realize immediate economies associated with consolidating the smaller TEI Funds into larger combined funds, such as the elimination of duplicative costs, the combined funds may be able to take advantage of other economies of scale associated with larger funds.For example, a larger fund may have an enhanced ability to effect portfolio transactions on favorable terms and may have greater investment flexibility.Furthermore, the Board observed that the combined fixed expenses of the larger combined funds, such as audit and accounting expenses, could be reduced as they are spread across a larger asset base.The Board also considered the potential benefits and economies of scale to the Adviser resulting from the Reorganization and whether those benefits would be shared with Fund members. Board Recommendation and Required Vote The Board recommends that members of each TEI Fund approve the Plan.The Plan is subject to the separate approval of members of each of the TEI Funds (voting separately).For each TEI Fund, the Plan must be approved by a "majority of the outstanding voting securities" of each TEI Fund, which, for this purpose, means the affirmative vote of the lesser of (1) more than 50% in interest of the outstanding interests in the Fund or (2) 67% or more in interest of the outstanding interests in the Fund present in person or by proxy at the meeting, if more than 50% in interest of the outstanding interests in the Fund are represented at the meeting. 21 A vote by members of TEI to approve the Plan will also constitute a vote for TEI to approve the Plan with respect to TEI MF.(Pursuant to the requirements of the master/feeder agreement between each TEI Feeder Fund and TEI MF, each TEI Feeder Fund will vote its Interest in TEI MF proportionately for and against approval of the Reorganization in accordance with the actual votes of the TEI Feeder Funds' members at the Meeting for and against the proposal. Accordingly, the vote of each member of TEI will apply towards both the vote of Reorganization of TEI as well as TEI MF, while the votes of each member of Triton and TEI Inst. will apply towards the vote of the Reorganization of TEI MF.) If members approve the Reorganization, it is anticipated that the Reorganization would occur on or about [September 30, 2011] or such later date approved by the officers of the Funds. FOR THE REASONS DISCUSSED ABOVE, THE BOARD UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE REORGANIZATION. Each Reorganization of a TEI Fund is contingent upon the Reorganization of each other TEI Fund.Accordingly, in the event the Reorganization is approved by only one TEI Feeder Fund, no Reorganization will be consummated as to any of the Funds. COMPARISON OF INVESTMENT OBJECTIVES, STRATEGIES, POLICIES, AND RISK This section describes the investment objectives, principal investment strategies and the key investment policies of the Funds, including certain differences between them, as well as the risks associated with such objectives, strategies and policies.For a complete description of the Acquiring Funds' investment strategies, policies and risks, you should read the Acquiring Funds' Prospectuses, which are included with this Prospectus/Proxy Statement. Are there any significant differences between the investment objectives of the TEI Funds and the Acquiring Funds? No.The investment objective of each TEI Fund is identical to the investment objective of the corresponding Acquiring Fund.The investment objective of each of the Funds is seek to achieve long-term capital appreciation while attempting to reduce risk and volatility.Both the TEI Funds and the MS Funds operate in a master/feeder structure.As such, the TEI Feeder Funds and the MS Feeder Funds pursue their investment objective by investing substantially all of their investable assets in TEI MF and MSMF, respectively. Are there any significant differences between the investment strategies and policies of the TEI Funds and the Acquiring Funds? No, the investment policies of the TEI Funds and the MS Funds are substantially the same.TEI MF generally invests in offshore Portfolio Funds managed by the same Portfolio Managers that manage the domestic Portfolio Funds in which MSMF invests. 22 How do the fundamental investment restrictions of the Funds differ? The Funds have adopted nearly identical fundamental investment restrictions.A Fund may not change any of its fundamental investment restrictions without the prior vote of a majority of the Fund's outstanding voting securities (as defined by the 1940 Act).The Acquiring Funds' fundamental investment restrictions are listed in the Prospectus of MS dated July 19, 2010, as supplemented, which is incorporated by reference into this Prospectus/Proxy Statement and is enclosed with and considered a part of this Prospectus/Proxy Statement. MORE INFORMATION ABOUT THE FUNDS Administration and Transfer Agency Services.SEI Investments Global Funds Services ("SEI") acts as administrator and transfer agent for each of the Funds. For administrative services provided to the Funds, SEI is paid fees calculated at the following annual rates: each Fund pays SEI its pro rata portion (based on its net assets) of an annual fee (paid monthly) of up to 0.12% of the aggregate net assets of the Fund and the other Funds in the fund complex (the "Complex Assets"), which fee declines to the extent that the Complex Assets exceed $100 million.Each Feeder Fund’spro rata portion of this fee is subject to an annual minimum fee of $15,000 and each Master Fund’s pro rata portion of this fee is subject to an annual minimum fee of $75,000.SEI also serves as the transfer agent for the Units. Custodial Services.SEI Private Trust Company is the custodian for the assets of the Funds. Additional Information.More information about the Acquiring Funds is included in: (1) the Prospectus of MS, which is included with and considered a part of this Prospectus/Proxy Statement; (2) the Statement of Additional Information dated [ _ ] to this Prospectus/Proxy Statement, which is incorporated by reference herein (the "SAI"); and (3) the Acquiring Funds' annual reports to member for the year ended [March 31, 2011], which are included with and considered a part of this Prospectus/Proxy Statement ("Annual Reports").You may request free copies of the Annual Reports, which have been filed with the SEC, by calling (866) 773-7145 or by writing to the Adviser at 909 Third Avenue, 32nd Floor, New York, New York 10022.More information about TEI is contained in the Prospectus of TEI, dated July 19, 2010, as supplemented, which is incorporated by reference into the SAI of this Prospectus/Proxy Statement and is available upon request free of charge by calling (866) 773-7145, or by writing to TEI care of the Adviser at 909 Third Avenue, 32nd Floor, New York, New York 10022. This Prospectus/Proxy Statement, which constitutes part of a Registration Statement filed by MS with the SEC under the Securities Act of 1933, as amended, omits certain information contained in such Registration Statement.Reference is hereby made to the Registration Statement filed by MS and to the exhibits and amendments thereto for further information with respect to the Acquiring Funds and the Units they offer.Statements contained herein describing the provisions of documents are necessarily summaries of such documents, and each such statement is qualified in its entirety by reference to the copy of the applicable document filed with the SEC. Each Fund also files proxy materials, reports and other information with the SEC in accordance with the informational requirements of the Securities Exchange Act of 1934, as amended (the 23 "1934 Act"), and the 1940 Act.These materials can be inspected and copied at the public reference facilities maintained by the SEC, treet, N.E. Room 1580, Washington, D.C. 20549.Also, copies of such material can be obtained from the Public Reference Branch, Office of Consumer Affairs and Information Services, SEC, Washington, D.C. 20549, at prescribed rates or from the SEC's web site at www.sec.gov.To request information regarding the Funds, you may also send an email to the SEC at publicinfo@sec.gov. 24 VOTING INFORMATION How will solicitations be made? This proxy solicitation is being made by the Board for use at the Meeting.In addition to the solicitation of proxies by mail, officers and employee of the Adviser and its affiliates may, without special compensation, solicit proxies by means of telephone, facsimile transmission or other electronic media, or personal contacts. How will member voting be handled? Only members of record of the TEI Funds at the close of business on [ _ ] (the "Record Date"), will be entitled to notice of and to vote at the Meeting on the matters described in this Prospectus/Proxy Statement. For each TEI Fund, the presence in person or by proxy of members holding a majority of the total number of votes eligible to be cast by all members as of the Record Date shall constitute a quorum.For each TEI Fund, the Plan must be approved by a "majority of the outstanding voting securities" of each TEI Fund, which, for this purpose, means the affirmative vote of the lesser of (1) more than 50% in interest of the outstanding interests in the Fund or (2) 67% or more in interest of the outstanding interests in the Fund present in person or by proxy at the meeting, if more than 50% in interest of the outstanding interests in the Fund are represented at the meeting. If sufficient votes to approve the Proposal with respect to any of the TEI Funds are not received by the date of the Meeting, the Meeting may be adjourned to permit further solicitation of proxies.A majority of the votes cast by members present in person or by proxy at the Meeting (whether or not sufficient to constitute a quorum) may adjourn the Meeting.It is anticipated that the persons named as proxies on the enclosed proxy card will use the authority granted to them to vote on adjournment in their discretion. Proxies returned with instructions to withhold authority to vote, abstentions (proxies marked to indicate the member is abstaining from voting on a particular matter) and broker "non-votes" (meaning a proxy from a broker or nominee indicating that such person has not received instructions from the beneficial owner or other person entitled to vote the Units on a particular matter with respect to which the broker or nominee does not have discretionary power) will be included for purposes of determining whether a quorum is present at the Meeting for a particular matter. Members who object to any proposal in this Prospectus/Proxy Statement will not be entitled to compel any sale or appraisal of the TEI Funds' assets or a Member's interests. What vote is necessary to approve the Plan? Provided that quorum requirements described above have been satisfied, for each TEI Fund, the Plan must be approved by a "majority of the outstanding voting securities" of each TEI Fund, which, for this purpose, means the affirmative vote of the lesser of (1) more than 50% in interest of the outstanding interests in the Fund or (2) 67% or more in interest of the outstanding interests 25 in the Fund present in person or by proxy at the meeting, if more than 50% in interest of the outstanding interests in the Fund are represented at the meeting.A vote by members of TEI to approve the Plan will also constitute a vote for TEI to approve the Plan with respect to TEI MF.(Pursuant to the requirements of the master/feeder agreement between each TEI Feeder Fund and TEI MF, each TEI Feeder Fund will vote its Interest in TEI MF proportionately for and against approval of the Reorganization in accordance with the actual votes of the TEI Feeder Funds' members at the Meeting for and against the proposal. Accordingly, the vote of each member of TEI will apply towards both the vote of Reorganization of TEI as well as TEI MF, while the votes of each member of Triton and TEI Inst. will apply towards the vote of the Reorganization of TEI MF.) How do I ensure my vote is accurately recorded? You may attend the Meeting and vote in person.You may also vote by completing, signing and returning the enclosed proxy card in the enclosed postage paid envelope.If you return your signed proxy card, your vote will be cast at the Meeting by the persons appointed as proxies.A proxy card is, in essence, a ballot.If you simply sign and date the proxy card, but give no voting instructions, your Units will be voted in favor of the Proposal and in accordance with the views of management upon any unexpected matters that come before the Meeting or adjournment of the Meeting. May I revoke my proxy? Members may revoke their proxy at any time before it is voted by sending a written notice to the TEI Funds expressly revoking the proxy, by signing and forwarding to the TEI Funds a later-dated proxy, or by attending the Meeting and voting in person. What other matters will be voted upon at the Meeting? The Board does not intend to bring any matters before the Meeting other than those described in this Prospectus/Proxy Statement and is not aware of any other matters to be brought before the Meeting by others.If any other matter legally comes before the Meeting, proxies for which discretion has been granted will be voted in accordance with the views of management. Who is entitled to vote? Only members of record on the Record Date will be entitled to vote at the Meeting.There were [ _ ] Units, [ _ ] Units and [ _ ] in Units outstanding of TEI, Triton, TEI Inst. and TEI MF, respectively, entitled to vote as of the Record Date.Each member of the TEI Feeder Funds is entitled to cast one vote per Unit held. Who will pay the expenses of soliciting proxies? Each of the TEI Funds will bear the cost of soliciting proxies.However, the Adviser has agreed to subject these expenses to each TEI Feeder Fund's expense limitation.Therefore, because the TEI Feeder Funds are currently operating with expense ratios that exceed the expense limitation, the Adviser, as a practical matter, will be bearing all of the costs of the Reorganization. 26 How do I submit a member proposal? The TEI Funds are not required to, and do not intend to, hold regular annual members' meetings.A member wishing to submit a proposal for consideration for inclusion in a proxy statement for the next members' meeting, if any, should send his or her written proposal to the TEI Funds, care of the Adviser, directed to the attention of [ _ ], at the principal office of the Adviser located at 909 Third Avenue, 32nd Floor, New York, New York 10022, so that it is received within a reasonable time before any such meeting.The inclusion and presentation of any such proposal is subject to the applicable requirements of the proxy rules under the Securities Exchange Act of 1934.Submission of a proposal by a member does not guarantee that the proposal will be included in the TEI Funds' proxy statement or presented at the meeting. 27 PRINCIPAL HOLDERS OF UNITS Exhibit B sets forth those members of record who owned more than 5% of the outstanding units of any of the Funds as of [ _ ]. 28 EXHIBITS TO PROSPECTUS/PROXY STATEMENT Exhibit A Form of Agreement and Plan of Reorganization between the TEI Funds and the MS Funds B Principal Holders of Units OTHER DOCUMENTS INCLUDED WITH THIS PROSPECTUS/PROXY STATEMENT § Proxy Card § Prospectus of MS dated July 19, 2010, as supplemented to date § Annual Report of MS for the period ended [March 31, 2011] § Annual Report of MSMF for the period ended [March 31, 2011] EXHIBIT A FORM OF AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the "Agreement") is made as of this [ _ ] day of [ _ ], 2011, by and between each of: (i) Robeco-Sage Multi-Strategy TEI Fund, L.L.C. ("TEI") and Robeco-Sage Multi-Strategy Fund, L.L.C. ("MS") and (ii) Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. ("TEI MF," and together with TEI, the "TEI Funds") and Robeco-Sage Multi-Strategy Master Fund, L.L.C. ("MSMF," and together with MS, the "MS Funds"). The transactions contemplated by this Agreement (the "Acquisition") will consist of: (i) the transfer of all of the assets of TEI, in exchange solely for units of limited liability company interests ("Units") of MS; (ii) the assumption by MS of the identified liabilities of TEI; (iii) the pro rata distribution as of the Closing Date by TEI of Units of MS to the members of TEI, in complete liquidation of TEI (the transactions identified in the preceding clauses (i), (ii) and (iii), the "Feeder Reorganization"); (iv) the transfer of all of the assets of TEI MF in exchange solely for Units of MSMF; (v) the assumption by MSMF of the identified liabilities of TEI MF; and (vi) the distribution by TEI MF as of the Closing Date of Units pro rata to the members of TEI MF (which includes Robeco-Sage Triton Fund, L.L.C. and Robeco-Sage Multi-Strategy TEI Institutional Fund, L.L.C., in addition to TEI) in liquidation of TEI MF as provided herein (the transactions identified in the preceding clauses (iv), (v) and (vi), the "Master Reorganization"), all upon the terms and conditions hereinafter set forth. (For purposes of this Agreement, each of the TEI Funds may be referred to as a "Selling Fund," or collectively as, the "Selling Funds" and each of the MS Funds may be referred to as an "Acquiring Fund," or collectively as, the "Acquiring Funds." "Corresponding" Acquiring Funds and Selling Funds are: (i) MS and TEI; and (ii) MSMF and TEI MF.) WHEREAS, each Selling Fund and each Acquiring Fund are registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as closed-end management investment companies, and each Selling Fund owns securities that are assets of the character in which the corresponding Acquiring Fund is permitted to invest; WHEREAS, each of the Selling Funds and each of the Acquiring Funds is authorized to offer and issue Units to investors; WHEREAS, the Board of Managers of each Acquiring Fund has determined that the Acquiring Fund should acquire all of the assets of the corresponding Selling Fund in exchange for its Units and the assumption of the identified liabilities of the corresponding Selling Fund by the Acquiring Fund on the terms and conditions hereinafter set forth, that these transactions are in the best interests of the Acquiring Fund and that the interests of the Acquiring Fund's existing members will not be diluted as a result of the transactions contemplated herein; WHEREAS, the Board of Managers of each Selling Fund has determined that the Selling Fund should transfer all of its assets and the identified liabilities for Units of the corresponding Acquiring Fund on the terms and conditions herein set forth, that these transactions are in the best interests of the Selling Fund and that the interests of the Selling Fund's existing members will not be diluted as a result of the transactions contemplated herein; NOW, THEREFORE, in consideration of the premises and of the covenants and agreements hereinafter set forth, the parties hereto covenant and agree as follows: ARTICLE I TRANSFER OF ASSETS OF THE SELLING FUNDS IN EXCHANGE FOR UNITS OF THE ACQUIRING FUNDS AND ASSUMPTION OF LIABILITIES, AND LIQUIDATION OF THE SELLING FUNDS Section 1.1The Exchange.Subject to the terms and conditions herein set forth and on the basis of the representations and warranties contained herein, each Selling Fund agrees to transfer all of the Selling Fund's assets as set forth in Section 1.2 to the corresponding Acquiring Fund.The corresponding Acquiring Fund agrees in exchange therefor: (i) to deliver to the Selling Fund, as provided in Section 1.6, the Acquiring Fund's Units computed in the manner and as of the time and date set forth in Section 2.2; and (ii) to assume all of the liabilities of the Selling Fund, as set forth in Section 1.3.Such transactions shall take place as of the Closing Date provided for in Section 3.1. Section 1.2Assets To Be Acquired.The assets of each Selling Fund to be acquired by the corresponding Acquiring Fund shall consist of all property, including, without limitation, all cash (with the exception of that amount of cash necessary to discharge the liabilities and obligations of the Selling Fund that are not being assumed by the corresponding Acquiring Fund as set forth in Section 1.3), securities, commodities, interests in futures and dividends and interest receivable, that is owned by the Selling Fund and all deferred and prepaid expenses shown as assets on the books of the Selling Fund as of the Closing Date. Section 1.3Liabilities To Be Assumed.Each Selling Fund will endeavor to discharge prior to the Closing Date all of its known liabilities and obligations that are due and payable as of the Closing Date.Each Acquiring Fund shall assume only those of the corresponding Selling Fund's liabilities, expenses, costs, charges, reserves and other obligations in existence as of the Closing Date and reflected on a Statement of Assets and Liabilities of the corresponding Selling Fund prepared on behalf of the Selling Fund, in accordance with generally accepted accounting principles consistently applied from the prior audited period.Each Acquiring Fund shall assume only those liabilities of the corresponding Selling Fund reflected in such Statement of Assets and Liabilities and shall not assume any other liabilities, whether absolute or contingent, known or unknown, accrued or unaccrued, which other obligations shall remain the obligation of the Selling Fund, and the expenses of the Acquisition contemplated to be paid by the Selling Fund shall not be assumed or paid by the corresponding Acquiring Fund. Section 1.4Liquidation And Distribution.Each Selling Fund will liquidate and distribute pro rata to the Selling Fund's members, determined as of the commencement of business on the Closing Date ("Selling Fund Members"), the corresponding Acquiring Fund's Units received by the Selling Fund pursuant to Section 1.1.With respect to MSMF and TEI MF, such liquidation and distribution will be accomplished by the transfer of MSMF's Units then credited to the account of TEI MF on the books of MSMF to open capital accounts on the records of MSMF in the names of TEI MF's members, each such account for a TEI MF member representing such member's pro rata share of the Units of MSMF based on the percentage interest of such member in TEI MF (each a "Capital Account"). With respect to MS and TEI, such liquidation and distribution will be accomplished by the transfer of each Acquiring Fund's Units then credited to the account of the corresponding Selling Fund on the books of the Acquiring Fund to record in such books the names of Selling Fund Members with such member's pro rata share of such the Acquiring Fund's Units, which shall be based on the net asset value of the Units of such member in the Selling Fund.All issued and outstanding Units of Selling Fund Members in each Selling Fund will simultaneously be canceled on the books of the Selling Fund.No Acquiring Funds shall issue certificates representing its Units in connection with such exchange.On or as soon as reasonably practicable after the Closing Date, each Selling Fund will thereupon proceed to dissolve as set forth in Section 1.8 below. Section 1.5Ownership Of Units.Each Selling Fund's ownership of the corresponding Acquiring Fund's Units will be shown on the books of the corresponding Acquiring Fund's transfer agent as of the Closing Date.Each Selling Fund Members' ownership of the corresponding Acquiring Fund's Units following the distributions referred to in Section 1.4 will also be shown on the books of the corresponding Acquiring Fund's transfer agent as of the Closing Date.Each Acquiring Fund's Units will be issued in the manner described in the Proxy Statement, as defined in Section 4.1(m), which shall have been distributed to Selling Fund Members. Section 1.6Transfer Taxes.Any transfer taxes payable upon issuance of an Acquiring Fund's Units in a name other than the registered holder of the corresponding Selling Fund's Units on the books of the corresponding Selling Fund as of the time of issuance shall, as a condition of such issuance and transfer, be paid by the person to whom such Acquiring Fund's Units are to be issued and transferred. Section 1.7Reporting Responsibility.Any reporting responsibility of a Selling Fund is and shall remain the responsibility of such Selling Fund up to and including the Closing Date and such later date on which such Selling Fund is terminated. Section 1.8Termination Of The Selling Funds.After the Closing Date, each Selling Fund shall cease operations and shall not engage in any transactions or activities other than the distribution of the corresponding Acquiring Fund's Units, as contemplated by Section 1.4, and those associated with the winding up of its affairs and its dissolution under the laws of the State of Delaware.Each Selling Fund shall, as soon after the Closing Date as is reasonably practicable, take all actions as may be necessary to terminate its existence under Delaware law and to obtain an order of the Securities and Exchange Commission (the "Commission"), pursuant to Section 8(f) of the 1940 Act, declaring that such Selling Fund has ceased to be an investment company. ARTICLE II VALUATION Section 2.1Valuation Of Assets.The value of each Selling Fund's assets to be acquired by the corresponding Acquiring Fund hereunder shall be determined as of the Closing Date using the valuation procedures of the corresponding Acquiring Fund. Section 2.2Valuation Of Units or Units To Be Issued.The aggregate value of each Acquiring Fund's Units to be issued pursuant to Section 1.1 shall be equal to the value of the acquired assets of the corresponding Selling Fund determined in the manner and as of the time set forth in Section 2.1 less the liabilities of the corresponding Selling Fund assumed by the Acquiring Fund pursuant to Section 1.3. Section 2.3Determination Of Value.All computations of value shall be made by Robeco Investment Management, Inc. ("Robeco") in accordance with its customary practices in valuing the assets of the Acquiring Fund in accordance with the procedures of each Acquiring Fund. ARTICLE III CLOSING AND CLOSING DATE Section 3.1Closing Date.The closing of the Acquisition (the "Closing") shall take place on or about [September 30, 2011] or such other date as the parties may agree to in writing (the "Closing Date").All acts taking place as of the Closing shall be deemed to take place simultaneously at the commencement of business on the Closing Date unless otherwise provided.The Closing shall be held at 9:00 a.m. Eastern time at the offices of the Acquiring Funds, or at such other time or place as the parties may agree.Any acts or items not required under this Agreement to take place or be delivered on or prior to the Closing Date shall take place or be delivered by no later than [November 30], 2011. Section 3.2Effect Of Suspension In Trading.In the event that on the Closing Date (a) the New York Stock Exchange or another primary trading market for portfolio securities or other investments of investment funds in which the Acquiring Funds or the Selling Funds invest shall be closed to trading or trading thereon shall be restricted, such that it is not reasonably practicable to determine the value of the assets of either the Acquiring Funds or the Selling Funds as of such date or (b) trading or the reporting of trading on said exchange or elsewhere shall be disrupted so that accurate determination of the value of the net assets of the Acquiring Funds or the Selling Funds is impracticable, the Closing Date shall be postponed until the last business day of the month during which trading shall have been fully resumed and reporting shall have been restored and it is reasonably practicable to determine the value of the assets of both the Acquiring Funds and the Selling Funds. Section 3.3Transfer Agent And Custodian Certificates.SEI Investments Global Fund Services, Inc. ("SEI"), as the administrator and transfer agent of each Selling Fund, shall deliver, with respect to each Selling Fund: (i) as soon as is reasonably practicable following the Closing, a certificate of an authorized officer stating that its records contain the names and addresses of Selling Fund Members; and (ii) by [November 30], 2011, a certificate of an authorized officer stating (a) with respect to TEI MF, the amount of TEI MF's outstanding Units owned by and the value of the corresponding Capital Account of each Selling Fund Member as of the Closing Date; and (b) with respect to TEI, the amount of outstanding Units of the Fund and the value of the Units held by each Selling Fund Member as of the Closing Date.SEI Private Trust Company, as custodian for the assets of each Selling Fund, shall deliver, with respect to each Selling Fund:(x) at the Closing a certificate of an authorized representative as to the assets it holds and acknowledging receipt of instructions to transfer such assets to the corresponding Acquiring Fund effective as of the Closing; and (y) as soon as is reasonably practicable following the Closing, a certificate of an authorized representative stating that it has transferred such assets to the corresponding Acquiring Fund.SEI, the transfer agent for each Acquiring Fund, shall deliver at the Closing, with respect to each Acquiring Fund, a certificate as to the opening on the Acquiring Fund's member account records of accounts in the names of the corresponding Selling Fund and the corresponding Selling Fund Members.As soon as is reasonably practicable following the Closing Date, each Acquiring Fund shall cause SEI to issue and deliver a confirmation evidencing such Acquiring Fund's Units have been credited as of the Closing Date to the corresponding Selling Fund's and corresponding Selling Fund Members' accounts on the books of the Acquiring Fund.As soon as is reasonably practicable following the Closing Date, each Acquiring Fund will cause SEI to provide, to the corresponding Selling Fund evidence satisfactory to the corresponding Selling Fund that the Acquiring Fund's Units have been credited pro rata to the Selling Fund Members as of the Closing Date.At the Closing, or as soon as reasonably practicable thereafter, each party shall deliver to the other such bills of sale, checks, assignments, receipts and other documents as such other party or its counsel may reasonably request. Section 3.4Statement of Assets and Liabilities of the Selling Fund.As soon as reasonably practicable after the Closing Date, each Selling Fund shall deliver to the corresponding Acquiring Fund a statement of the Selling Fund's assets and liabilities, together with a list of the Selling Fund's portfolio securities showing the tax costs of such securities by lot and the holding periods of such securities, as of the Closing Date, certified by the Treasurer of the Selling Fund. ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.1Representations Of The Selling Fund.Each Selling Fund (unless otherwise specified) represents and warrants to the corresponding Acquiring Fund as follows: (a)The Selling Fund is a limited liability company duly organized, validly existing, and in good standing under the laws of the State of Delaware and has the power to own all of its properties and assets and to carry on its business as presently conducted. (b)The Selling Fund is registered under the 1940 Act as a closed-end management investment company and such registration is in full force and effect. (c)The Board of Managers of the Selling Fund meets the fund governance standards set forth in Rule 0-1 under the 1940 Act. (d)The prospectus of TEI conforms in all material respects to the applicable requirements of the Securities Act of 1933, as amended (the "1933 Act"), and the 1940 Act and the rules and regulations of the Commission thereunder and at the time of use did not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading.TEI Units sold in transactions which required registration have been registered under the 1933 Act. (e)The Selling Fund is not, and the execution, delivery, and performance of this Agreement (subject to member approval and to the Selling Fund obtaining the consents required by Section 5.5 hereof) by the Selling Fund will not result, in violation of any provision of the Selling Fund's amended and restated Limited Liability Company Agreement or of any material agreement, indenture, instrument, contract, lease, or other undertaking to which the Selling Fund is a party or by which it or any of its properties may be bound or result in the acceleration of any obligation or the imposition of any penalty, under any agreement, judgment, or decree to which the Selling Fund is a party or by which it is bound. (f)The Selling Fund has no material contracts or other commitments (other than this Agreement and such other contracts as may be entered into in the ordinary course of business) that if terminated may result in material liability to the Selling Fund prior to the Closing Date, except for liabilities, if any, to be discharged or reflected in a Statement of Assets and Liabilities prepared by the Selling Fund as of the Closing Date. (g)To the knowledge of the Selling Fund, no litigation, administrative proceeding, or investigation of or before any court or governmental body is presently pending or threatened against the Selling Fund or any of its properties or assets, which, if adversely determined, would materially and adversely affect the Selling Fund's financial condition, the conduct of the Selling Fund's business, or the ability of the Selling Fund to carry out the transactions contemplated by this Agreement.The Selling Fund knows of no facts that might form the basis for the institution of such proceedings and is not a party to or subject to the provisions of any order, decree, or judgment of any court or governmental body that materially and adversely affects its business or its ability to consummate the transactions herein contemplated. (h)The audited financial statements of the Selling Fund at [March 31, 2011] have been prepared in accordance with generally accepted accounting principles consistently applied, and such statements (copies of which have been furnished to the corresponding Acquiring Fund) fairly reflect the financial condition of the Selling Fund as of such date, and there are no known contingent liabilities of the Selling Fund of a material amount as of such date not disclosed therein. (i)Since [March 31, 2011] there has not been any material adverse change in the Selling Fund's financial condition, assets, liabilities, or business other than changes occurring in the ordinary course of business, or any incurrence by the Selling Fund of indebtedness maturing more than one year from the date such indebtedness was incurred, except as otherwise disclosed to and accepted by the corresponding Acquiring Fund.For purposes of this subsection (i), distributions or accepted tenders of Units are deemed to be in the ordinary course of business. (j)All issued and outstanding Units of the Selling Fund are, and as of the Closing Date will be, duly and validly issued and outstanding.All of the issued and outstanding Units will, as of the Closing Date, be held by the persons and in the amounts set forth in the records of the transfer agent for the Selling Fund as provided in Section 3.3.The Selling Fund does not have outstanding any options, warrants, or other rights to subscribe for or purchase Units of the Selling Fund nor any security convertible into Selling Fund Units of the Selling Fund. (k)As of the Closing Date, the Selling Fund will have good and marketable title to the Selling Fund's assets to be transferred to the corresponding Acquiring Fund pursuant to Section 1.2 and full right, power, and authority to sell, assign, transfer, and deliver such assets hereunder, and, upon delivery and payment for such assets, the corresponding Acquiring Fund will acquire good and marketable title thereto, subject to no restrictions on the full transfer thereof, including such restrictions as might arise under the 1933 Act, other than restrictions on the transfer of interests in private investment funds arising under the 1933 Act and such other restrictions as disclosed to the corresponding Acquiring Fund and accepted by the corresponding Acquiring Fund in its sole discretion. (l)The execution, delivery, and performance of this Agreement have been duly authorized by all necessary action on the part of the Selling Fund and this Agreement constitutes a valid and binding obligation of the Selling Fund enforceable in accordance with its terms, subject to its approval by Selling Fund Members and, subject as to enforcement, to bankruptcy, insolvency, reorganization, moratorium, and other laws relating to or affecting creditors' rights and to general equity principles. (m)The registration statement and any amendment thereto (including any post-effective amendment) (the "Registration Statement") filed with the Commission by MS on Form N-14 relating to MS's Units to be issued hereunder and the proxy statement of the Selling Fund included therein (the "Proxy Statement"), on the effective date of the Registration Statement and insofar as they do not relate to MS, (i) will comply in all material respects with the provisions of the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder and (ii)will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; and at the time of the meeting of Selling Fund Members and as of the Closing Date, the Proxy Statement and any supplement or amendment thereto will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided, however, that none of the representations and warranties in this subsection shall apply to statements in or omissions from the Registration Statement or the Proxy Statement or any supplement or amendment thereto made in reliance upon and in conformity with information furnished by MS for use in the Registration Statement or Proxy Statement or for use in any supplement or amendment thereto. (n)The information furnished by TEI to MS for use in the Registration Statement and the Proxy Statement is accurate and complete in all material respects and complies in all material respects with the federal securities and other laws and regulations thereunder applicable thereto. (o)No consent, approval, authorization, or order of any court or governmental authority is required for the consummation by the Selling Fund of the transactions contemplated herein, except such as have been obtained under the 1933 Act, the 1934 Act and the 1940 Act and such as may be required by state securities laws. (p)The schedule of investments delivered to the corresponding Acquiring Fund lists all securities owned by the Selling Fund or in which the Selling Fund has a beneficial interest as of the date of its last audited financial statements and as of the Closing Date. (q)The liabilities of the Selling Fund assumed by the corresponding Acquiring Fund plus the liabilities, if any, to which the transferred assets are subject were incurred by the Selling Fund in the ordinary course of its business and are associated with the assets transferred. (r)As of the Closing Date, all federal and other tax returns and reports of the Selling Fund required by law to have been filed by such date shall have been filed, and all federal and other taxes (whether or not shown on such returns or reports) shall have been paid, or provision shall have been made for the payment thereof.To the best of the Selling Fund's knowledge, no such return is currently under audit, and no assessment has been asserted with respect to such returns. Section 4.2Representations of the Acquiring Funds.Each Acquiring Fund (unless otherwise specified) represents and warrants to the corresponding Selling Fund as follows: (a)The Acquiring Fund is a limited liability company duly organized, validly existing, and in good standing under the laws of the State of Delaware and has the power to own all of its properties and assets and to carry on its business as presently conducted. (b)The Acquiring Fund is registered under the 1940 Act as a closed-end, management investment company and such registration is in full force and effect. (c)The Board of Managers of the Acquiring Fund meets the fund governance standards set forth in Rule 0-1 under the 1940 Act. (d)As of the Closing Date, the current prospectus of MS will conform in all material respects to the applicable requirements of the 1933 Act and the 1940 Act and the rules and regulations of the Commission thereunder and will not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. (e)The Acquiring Fund is not, and the execution, delivery and performance of this Agreement by the Acquiring Fund will not result, in violation of any provision of the Acquiring Fund's amended and restated Limited Liability Company Agreement or of any material agreement, indenture, instrument, contract, lease, or other undertaking to which the Acquiring Fund is a party or by which it or any of its properties may be bound or result in the acceleration of any obligation or the imposition of any penalty, under any agreement, judgment, or decree to which the Acquiring Fund is a party or by which it is bound. (f)To the knowledge of the Acquiring Fund, no litigation, administrative proceeding or investigation of or before any court or governmental body is presently pending or threatened against the Acquiring Fund or any of its properties or assets, which, if adversely determined, would materially and adversely affect the Acquiring Fund's financial condition and the conduct of the Acquiring Fund's business or the ability of the Acquiring Fund to carry out the transactions contemplated by this Agreement.The Acquiring Fund knows of no facts that might form the basis for the institution of such proceedings and is not a party to or subject to the provisions of any order, decree, or judgment of any court or governmental body that materially and adversely affects its business or its ability to consummate the transactions contemplated herein. (g)The Acquiring Fund has no known liabilities of a material amount, contingent or otherwise, except for such liabilities as have been incurred in the ordinary course of its business and are duly reflected in its books and records. (h)As of the Closing Date, there will not be any material adverse change in the Acquiring Fund's financial condition, assets, liabilities, or business other than changes occurring in the ordinary course of business, or any incurrence by the Acquiring Fund of indebtedness maturing more than one year from the date such indebtedness was incurred, except as otherwise disclosed to and accepted by the corresponding Selling Fund.For the purposes of this subsection (h), distributions or accepted tenders of Units are deemed to be in the ordinary course of business. (i)As of the Closing Date, all federal and other tax returns and reports of the Acquiring Fund required by law to have been filed by such date shall have been filed, and all federal and other taxes (whether or not shown on such returns) shall have been paid, or provision shall have been made for the payment thereof.To the best of the Acquiring Fund's knowledge, no such return is currently under audit, and no assessment has been asserted with respect to such returns. (j)The execution, delivery, and performance of this Agreement have been duly authorized by all necessary action on the part of the Acquiring Fund, and this Agreement constitutes a valid and binding obligation of the Acquiring Fund enforceable in accordance with its terms, subject as to enforcement, to bankruptcy, insolvency, reorganization, moratorium, and other laws relating to or affecting creditors' rights and to general equity principles. (k)The Registration Statement and the Proxy Statement, on the effective date of the Registration Statement, (a) will comply in all material respects with the provisions of the 1933 Act, the 1934 Act and the 1940 Act and the rules and regulations thereunder and (b) will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; and at the time of the meeting of the Selling Fund Members and as of the Closing Date, the Proxy Statement and the Registration Statement and any supplement or amendment thereto will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided, however, that none of the representations and warranties in this subsection shall apply to statements in or omissions from the Registration Statement or the Proxy Statement or any supplement or amendment thereto made in reliance upon and in conformity with information furnished by the corresponding Selling Fund for use in the Registration Statement or the Proxy Statement or for use in any supplement or amendment thereto. (l)The Acquiring Fund's Units to be issued and delivered to the corresponding Selling Fund, for the account of corresponding Selling Fund Members, pursuant to the terms of this Agreement will, as of the Closing Date have been duly authorized and, when so issued and delivered, will be duly and validly issued and outstanding Units and will be fully paid and non-assessable by the Acquiring Fund, and no members of the Acquiring Fund or other person will have any preemptive right of subscription or purchase in respect thereof. (m)The information furnished by the Acquiring Fund to the corresponding Selling Fund for use in the Registration Statement and the Proxy Statement is accurate and complete in all material respects and complies in all material respects with the federal securities and other laws and regulations thereunder applicable thereto. (n)No consent, approval, authorization, or order of any court or governmental authority is required for the consummation by the Acquiring Fund of the transactions contemplated herein, except such as have been or shall be obtained under the 1933 Act, the 1934 Act and the 1940 Act and such as may be required by state securities laws. (o)The Acquiring Fund does not have outstanding any options, warrants, or other rights to subscribe for or purchase the Acquiring Fund's Units nor any security convertible into the Acquiring Fund's Units. (p)No consideration other than the Acquiring Fund's Units (and the Acquiring Fund's assumption of the liabilities of the corresponding Selling Fund, as contemplated by this Agreement) will be issued in exchange for the assets of the corresponding Selling Fund in the Acquisition. Section 4.3Mutual Representations.Each Selling Fund and each Acquiring Fund represent and warrant to the other as follows: (a)The fair value of the Acquiring Fund's Units and other consideration received by each Selling Fund Member will be approximately equal to the fair value of the corresponding Selling Fund's Units surrendered in exchange therefor. (b)Selling Fund Members will pay their respective expenses, if any, incurred in connection with the transaction. (c)None of the compensation received by any Selling Fund Member who is an employee of or service provider to the Selling Fund will be separate consideration for, or allocable to, any of the Selling Fund's Units that such Selling Fund Member held; none of the Acquiring Fund's Units that any such corresponding Selling Fund Member receives will be separate consideration for, or allocable to, any employment agreement, investment advisory agreement, or other service agreement; and the compensation paid to any such Selling Fund Member will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arm's-length for similar services. ARTICLE V COVENANTS OF THE ACQUIRING FUNDS AND THE SELLING FUNDS Section 5.1Operation In Ordinary Course.Each Acquiring Fund and each Selling Fund will operate its business in the ordinary course between the date hereof and the Closing Date. Section 5.2Investment Representation.Each Selling Fund covenants that the corresponding Acquiring Fund's Units to be issued hereunder are not being acquired for the purpose of making any distribution thereof other than in accordance with the terms of this Agreement. Section 5.3Approval By Members.Each Selling Fund will call a meeting of its Selling Fund Members to be held before the Closing Date to consider and act upon this Agreement and will take all reasonable actions necessary to obtain approval of this Agreement and the transactions contemplated herein by its members. Section 5.4Additional Information.Each Selling Fund will assist the corresponding Acquiring Fund in obtaining such information as the Acquiring Fund reasonably requests concerning the beneficial ownership of the Selling Fund's Units. Section 5.5Transfer Of Investments.Each Selling Fund will take all actions reasonably necessary: (a) to obtain necessary consents to and to enable the transfer of its investments in private investment funds to the corresponding Acquiring Fund in connection with the Acquisition; and (b) to sell, transfer or otherwise dispose of any such investments as to which such consents have not, prior to the Closing, been obtained. Section 5.6D&O Insurance.Prior to the Closing, each Selling Fund shall have taken such actions as may be necessary to extend the term of the existing directors and officers liability insurance policy of the Selling Fund (the "D&O Policy") so as to provide coverage thereunder to managers of the Selling Fund for a period of five (5) years following the Closing Date. Section 5.7Further Action.Subject to the provisions of this Agreement, each Acquiring Fund and each Selling Fund will take, or cause to be taken, all action, and do or cause to be done, all things reasonably necessary, proper or advisable to consummate and make effective the transactions contemplated by this Agreement, including any actions required to be taken after the Closing Date. Section 5.8Proxy Statement.In connection with the meeting of the Selling Fund Members referred to in Section 5.3, each Selling Fund will prepare a Proxy Statement for such meeting, to be included in the Registration Statement, which MS files for registration under the 1933 Act of the offering ofMS's Units to be distributed to the Selling Fund Members hereunder, all in compliance with the 1933 Act, the 1934 Act and the 1940 Act. Section 5.9Compliance with Rule 17a-8.In connection with the transactions contemplated herein, each Fund agrees that the determinations made by its respective board of managers as required by Rule 17a-8 under the 1940 Act, and the bases thereof, including the factors considered by the Managers, will be recorded fully in the minute books of each Selling Fund.Each Acquiring Fund agrees that it will preserve written records that describe the Acquisition and its terms for six years after the Acquisition (and for the first two years in an easily accessible place). ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLING FUNDS Section 6.1The obligations of each Selling Fund to consummate the transactions provided for herein shall be subject, at its election, to the performance by the corresponding Acquiring Fund of all the obligations to be performed by it hereunder on or before the Closing Date, except as otherwise provided in this Agreement, and, in addition thereto, shall be subject to the condition that all representations, covenants, and warranties of the corresponding Acquiring Fund contained in this Agreement shall be true and correct in all material respects as of the date hereof and as of the Closing Date with the same force and effect as if made on and as of the Closing Date, and the corresponding Acquiring Fund shall have delivered to the Selling Fund a certificate executed in its name by a duly authorized officer of the corresponding Acquiring Fund, in form and substance reasonably satisfactory to the Selling Fund and dated as of the Closing Date, to such effect and as to such other matters as the Selling Fund shall reasonably request. Section 6.2The obligations of each TEI Fund to consummate the transactions provided for herein and close the Acquisition with respect to such Fund shall be contingent upon the closing of the Acquisition by each other TEI Fund. ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE ACQUIRING FUNDS The obligations of each Acquiring Fund to complete the transactions provided for herein shall be subject, at its election, to the performance by the corresponding Selling Fund of all the obligations to be performed by it hereunder on or before the Closing Date, except as otherwise provided for in this Agreement, and, in addition thereto, shall be subject to the condition that: Section 7.1All representations, covenants, and warranties of the corresponding Selling Fund contained in this Agreement shall be true and correct in all material respects as of the date hereof and as of the Closing Date with the same force and effect as if made on and as of the Closing Date, and the corresponding Selling Fund shall have delivered to the Acquiring Fund a certificate executed in its name by a duly authorized officer of the corresponding Selling Fund, in form and substance satisfactory to the Acquiring Fund and dated as of the Closing Date, to such effect and as to such other matters as the Acquiring Fund shall reasonably request. Section 7.2The corresponding Selling Fund shall have delivered to the Acquiring Fund a list of the corresponding Selling Fund's portfolio securities as of the Closing Date, certified by the Treasurer of the Selling Fund. ARTICLE VIII FURTHER CONDITIONS PRECEDENT TO OBLIGATIONS OF THE ACQUIRING FUNDS AND THE SELLING FUNDS If any of the conditions set forth below do not exist on or before the Closing Date with respect to each Selling Fund or each corresponding Acquiring Fund, the other party to this Agreement shall, at its option, not be required to consummate the transactions contemplated by this Agreement, except as otherwise provided herein: Section 8.1This Agreement and the transactions contemplated herein shall have been approved by the requisite vote of the holders of the Selling Fund's outstanding Units in accordance with the provisions of the Selling Fund's amended and restated Limited Liability Company Agreement and certified copies of the resolutions evidencing such approval shall have been delivered to the corresponding Acquiring Fund.Notwithstanding anything herein to the contrary, neither party hereto may waive the conditions set forth in this Section 8.1. Section 8.2As of the Closing Date, the Commission shall not have issued an unfavorable report under Section 25(b) of the 1940 Act, nor instituted any proceeding seeking to enjoin the consummation of the transactions contemplated by this Agreement under Section 25(c) of the 1940 Act, and no action, suit or other proceeding shall be threatened or pending before any court or governmental agency in which it is sought to restrain or prohibit, or obtain damages or other relief in connection with, this Agreement or the transactions contemplated herein. Section 8.3All required consents of other parties and all other consents, orders, and permits of federal, state and local regulatory authorities (including those of the Commission and of state Blue Sky securities authorities, including any necessary "no-action" positions of and exemptive orders from such federal and state authorities) to permit consummation of the transactions contemplated hereby shall have been obtained, except where failure to obtain any such consent, order, or permit would not involve a risk of a material adverse effect on the assets or properties of the Acquiring Fund or the Selling Fund, provided that either party hereto may for itself waive any of such conditions. Section 8.4The Registration Statement shall have become effective under the 1933 Act, and no stop orders suspending the effectiveness of the Registration Statement shall have been issued and, to the best knowledge of the parties hereto, no investigation or proceeding for that purpose shall have been instituted or be pending, threatened or contemplated under the 1933 Act. ARTICLE IX EXPENSES Section 9.1Except as otherwise provided for herein, all expenses of the transactions contemplated by this Agreement incurred by each of the parties hereto (excluding extraordinary expenses), whether incurred before or after the date of this Agreement, will be borne by such party.Such expenses include, without limitation, (a) expenses incurred in connection with the entering into and the carrying out of the provisions of this Agreement; (b) expenses associated with the preparation and filing of the Registration Statement; (c) registration or qualification fees and expenses of preparing and filing such forms as are necessary under applicable state securities laws to qualify the Acquiring Fund's Units to be issued in connection herewith in each state in which corresponding Selling Fund Members are resident as of the date of the mailing of the Proxy Statement to such members; (d) postage; (e) printing; (f) accounting fees; (g) legal fees; and (h) solicitation costs.It is understood and acknowledged that Robeco has agreed to subject these costs to the Expense Limitation (as defined in the prospectuses of TEI and MS) of each of TEI and MS as currently in place. ARTICLE X ENTIRE AGREEMENT; SURVIVAL OF WARRANTIES Section 10.1Each Acquiring Fund and each corresponding Selling Fund agree that neither party has made any representation, warranty or covenant not set forth herein and that this Agreement constitutes the entire agreement between the parties. Except for the representations, warranties, and covenants in Section 5.7, all other representations, warranties, and covenants contained in this Agreement or in any document delivered pursuant hereto or in connection herewith shall not survive the consummation of the transactions contemplated hereunder. ARTICLE XI TERMINATION Section 11.1This Agreement may be terminated by the mutual agreement of each Acquiring Fund and the corresponding Selling Fund.In addition, either an Acquiring Fund or a corresponding Selling Fund may at its option terminate this Agreement at or prior to the Closing Date because: (a)of a breach by the other of any representation, warranty, or agreement contained herein to be performed as of or prior to the Closing Date, if not cured within 30 days; or (b)a condition herein expressed to be precedent to the obligations of the terminating party has not been met and it reasonably appears that it will not or cannot be met. Section 11.2In the event of any such termination, in the absence of willful default, there shall be no liability for damages on the part of either the Acquiring Fund or the corresponding Selling Fund, or their respective Managers or officers, to the other party, but each shall bear the expenses incurred by it incidental to the preparation and carrying out of this Agreement as provided in Section 9.1. ARTICLE XII AMENDMENTS Section 12.1This Agreement may be amended, modified, or supplemented in such manner as may be mutually agreed upon in writing by each Selling Fund and each corresponding Acquiring Fund; provided, however, that following the mailing of the Proxy Statement to Selling Fund Members, no such amendment may have the effect of changing the provisions for determining the aggregate value of the Acquiring Fund's Units to be issued to Selling Fund Members under this Agreement to the detriment of such members without their further approval. ARTICLE XIII HEADINGS; COUNTERPARTS; GOVERNING LAW; ASSIGNMENT; LIMITATION OF LIABILITY Section 13.1The Article and section headings contained in this Agreement are for reference purposes only and shall not affect in any way the meaning or interpretation of this Agreement. Section 13.2This Agreement may be executed in any number of counterparts, each of which shall be deemed an original. Section 13.3This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware, without giving effect to the conflicts of laws provisions thereof. Section 13.4This Agreement shall bind and inure to the benefit of the parties hereto and their respective successors and assigns, but, except as provided in this Section, no assignment or transfer hereof or of any rights or obligations hereunder shall be made by any party without the written consent of the other party.Nothing herein expressed or implied is intended or shall be construed to confer upon or give any person, firm, or corporation, other than the parties hereto and their respective successors and assigns, any rights or remedies under or by reason of this Agreement. Section 13.5With respect to each Acquiring Fund, each Selling Fund and their respective boards of managers, the names used herein refer respectively to the fund, and, as the case may be, the managers of such funds, as managers but not individually or personally, acting from time to time under organizational documents filed in Delaware, which are hereby referred to and are also on file at the principal offices of each Acquiring Fund and each Selling Fund.The obligations of each Acquiring Fund and each Selling Fund entered into in the name or on behalf thereof by any of the managers, representatives or agents of the Acquiring Fund and the Selling Fund, respectively, are made not individually, but in such capacities, and are not binding upon any of the managers, members, representatives or agents of the Acquiring Fund and the Selling Fund, as the case may be, personally, but bind only the property of the respective Funds. {The remainder of this page has been intentionally left blank} IN WITNESS WHEREOF, the parties have duly executed this Agreement, all as of the date first written above. ROBECO-SAGE MULTI-STRATEGY FUND, L.L.C. By: Name: Title: ROBECO-SAGE MULTI-STRATEGY MASTER FUND, L.L.C. By: Name: Title: ROBECO-SAGE MULTI-STRATEGY TEI FUND, L.L.C. By: Name: Title: ROBECO-SAGE MULTI-STRATEGY TEI MASTER FUND, L.L.C. By: Name: Title: EXHIBIT B PRINCIPAL HOLDERS OF UNITS On [ _ ], officers or Managers of the TEI Funds owned less than 1% of the Units of any TEI Fund.On [ _ ], the officers or Managers of the MS Funds owned none of the outstanding Units, as applicable, of any MS Fund. To the best knowledge of the Funds, as of the Record Date, no person, except as set forth in the table below, owned of record 5% or more of the outstanding Units of any of the Funds. Except as noted therein, the Funds have no knowledge of beneficial ownership. Fund Name Name and Address of Account Unit Amount Percentage TEI [] $[] []% TEI Inst. [] $[] []% Triton [] $[] []% TEI MF ROBECO-SAGE TRITON FUND, L.L.C. , 32ND FL. NEW YORK, NY 10022 $[] []% ROBECO-SAGE MULTI-STRATEGY TEI FUND, L.L.C. , 32ND FL. NEW YORK, NY 10022 $[] []% ROBECO-SAGE MULTI-STRATEGY TEI INSTITUTIONAL FUND, L.L.C. , 32ND FL. NEW YORK, NY 10022 $[] []% MS [] $[] []% MS Inst. [] $[] []% MSMF ROBECO-SAGE MULTI-STRATEGY FUND, L.L.C. , 32ND FL. NEW YORK, NY 10022 $[] []% ROBECO-SAGE MULTI-STRATEGY INSTITUTIONAL FUND, L.L.C. , 32ND FL. NEW YORK, NY 10022 $[] []% EXHIBIT C PROXY CARD ROBECO-SAGE MULTI-STRATEGY TEI FUND, L.L.C. (“TEI”) ROBECO-SAGE TRITON FUND, L.L.C. (“TRITON”) ROBECO-SAGE MULTI-STRATEGY TEI INSTITUTIONAL FUND, L.L.C. (“TEI INST.”) ROBECO-SAGE MULTI-STRATEGY TEI MASTER FUND, L.L.C. (“TEI MF”) (COLLECTIVELY, THE “FUNDS”) PROXY SOLICITED ON BEHALF OF THE BOARD OF MANAGERS FOR SPECIAL MEETING OF MEMBERS TO BE HELD ON [], 2011 The undersigned member of TEI, Triton, TEI Inst. or TEI MF, as applicable, hereby appoints [Timothy J. Stewart] and [Matthew J. Davis] jointly and severally, as proxies, with full power to appoint his or her substitute, and hereby authorizes them to represent and to vote, as designated below, all Units of TEI, Triton, TEI Inst. or TEI MF, as applicable, held of record by the undersigned on [ _ ] at the Special Meeting of members of the Fund to be held on [], 2011 at the offices of [], [] at [ _ ] Eastern Daylight Time and at all adjournments thereof, and to vote the Units held in the name of the undersigned on the record for such meeting on the matter listed below. The Board of Managers recommends a vote FOR the proposal listed below. PROPOSAL:To approve an Agreement and Plan of Reorganization pursuant to which (a) substantially all of the assets and liabilities of TEI would be acquired by Robeco-Sage Multi-Strategy Fund, L.L.C. ("MS"), in exchange for units of limited liability interests ("Units") of MS; and (b) substantially all of the assets and liabilities of TEI MF would be acquired by Robeco-Sage Multi-Strategy Master Fund, L.L.C. ("MSMF," and collectively with MS, the "MS Funds"), in exchange for Units of MSMF. (As a result of the Reorganization, Triton and TEI Inst. would receive Units of MSMF and become feeder funds into MSMF, in lieu of being feeder funds into TEI MF. FOR []AGAINST []ABSTAIN [] PLEASE MARK, SIGN AND DATE AND RETURN THIS PROXY CARD PROMPTLY, USING THE ENCLOSED ENVELOPE. If this proxy is properly executed and received by the Funds prior to the meeting, the Units, as applicable, represented hereby will be voted in the manner directed on the reverse side hereof. If not otherwise specified, this proxy will be voted FOR the Proposal. Please date and sign below exactly as name appears on this proxy.Executor, administrators, trustees, etc. should give full title. If Units, as applicable, are held jointly, each holder should sign. Name of Member: Account(s): Units as of [ _ ]: Authorized Signature Title: Authorized Signature Title: Dated: YOUR VOTE IS IMPORTANT, PLEASE MARK, DATE AND SIGN THIS PROXY AND RETURN IT IN THE ENCLOSED ENVELOPE. STATEMENT OF ADDITIONAL INFORMATION OF ROBECO-SAGE MULTI-STRATEGY FUND, L.L.C. AND ROBECO-SAGE MULTI-STRATEGY MASTER FUND, L.L.C. Dated [ _ ] Acquisition of Substantially All of the Assets of: Robeco-Sage Multi-Strategy TEI Fund, L.L.C. By and in exchange for Units of Robeco-Sage Multi-Strategy Fund, L.L.C. and Acquisition of Substantially All of the Assets of: Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. By and in exchange for Interests of Robeco-Sage Multi-Strategy Master Fund, L.L.C. (the “Reorganization”) This Statement of Additional Information ("SAI") relates specifically to the proposed acquisition of substantially all of the assets of: (1) Robeco-Sage Multi-Strategy TEI Fund, L.L.C. ("TEI") in exchange for units of limited liability company interests ("Units") of Robeco-Sage Multi-Strategy Fund, L.L.C. ("MS"), and (2) Robeco-Sage Multi-Strategy TEI Master Fund, L.L.C. ("TEI MF," and collectively with the TEI Feeder Funds (defined below), the "TEI Funds") in exchange for Units of Robeco-Sage Multi-Strategy Master Fund, L.L.C. ("MSMF," and collectively with MS, the "MS Funds").Robeco-Sage Triton Fund, L.L.C. (“Triton”) and Robeco-Sage Multi-Strategy TEI Institutional, L.L.C. (“TEI Inst.,” and collectively with TEI and Triton, the “TEI Feeder Funds”) would receive Units of MSMF and become feeder funds into MSMF, in lieu of being feeder funds into TEI MF.This SAI contains information which may be of interest to members of the TEI Funds, but which generally is not included in the Prospectus/Proxy Statement dated [ _ ] (the "Prospectus/Proxy Statement") relating to the Reorganization. This SAI is not a prospectus and should be read in conjunction with the Prospectus/Proxy Statement.The Prospectus/Proxy Statement has been filed with the Securities and Exchange Commission (the "SEC") and is available upon request and without charge by writing to the TEI Funds care of the Adviser at 909 Third Avenue, 32nd Floor, New York, New York 10022, or by calling, toll-free, [].Unless otherwise indicated, capitalized terms used herein and not otherwise defined have the same meanings given to them in the Prospectus/Proxy Statement. This SAI consists of this Cover Page and the following documents, each of which is incorporated by reference herein. 1. Prospectus of MS, dated July 19, 2010, as amended on November 2, 2010 and supplemented, as previously filed via EDGAR is incorporated herein by reference to MS's filings under Rule 497 filed November 3, 2010 and May 5, 2011, and accompanied the mailing of the Prospectus/Proxy Statement dated [ _ ], relating to the above-referenced transaction. 2. Prospectus of TEI, dated July 19, 2010, as supplemented, as previously filed via EDGAR is incorporated herein by reference to TEI's filing under Rule 497 filed July 23, 2010 and will be mailed to any member who requests this SAI. 3. Annual Report of MS for the fiscal year ended [March 31, 2011] as previously filed via EDGAR is incorporated herein by reference to MS's Form N-CSR filed [], and accompanied the mailing of the Prospectus/Proxy Statement dated [ _ ], relating to the above-referenced transaction. 4. Annual Report of MSMF for the fiscal year ended [March 31, 2011] as previously filed via EDGAR is incorporated herein by reference to MSMF's Form N-CSR filed [], and accompanied the mailing of the Prospectus/Proxy Statement dated [ _ ], relating to the above-referenced transaction. 5. Annual Report of TEI for the fiscal year ended [March 31, 2011] as previously filed via EDGAR is incorporated herein by reference to TEI's Form N-CSR filed [] and will be mailed to any member who requests this SAI. 6. Annual Report of TEI MF for the fiscal year ended [March 31, 2011] as previously filed via EDGAR is incorporated herein by reference to TEI MF's Form N-CSR filed [] and will be mailed to any member who requests this SAI. Exhibit A –Pro-forma Portfolio of Investments Exhibit B –Pro-forma Statement of Assets and Liabilities Exhibit C –Pro-forma Statement of Operations Exhibit D –Pro-forma Notes to Combined Financial Statements EXHIBIT A PRO-FORMA Schedule of Investments March 31, 2011 (Unaudited) Pro Forma Combined Schedule of Investments (unaudited) Robeco-Sage Multi-Strategy Master Fund, LLC Robeco-Sage Multi-Strategy TEI Master Fund, LLC Combined Master Fund As of March 31, 2011 Cost Fair Value % Cost Fair Value % Cost Fair Value % Convertible Arbitrage: Linden Investors, LP (1) 3.67% 3.11% 3.37% Total Convertible Arbitrage 3.67% 3.11% 3.37% Distressed: Anchorage Capital Partners LP (2) 2.07% 0.74% 1.35% Blue Line Credit Distressed Fund, LP (1) 1.73% 2.33% 2.05% Greywolf Capital Partners II LP (2) 0.01% 0.03% 0.02% Redwood Domestic Fund, LP 0.05% - - 0.00% 0.02% Redwood Offshore Fund Limited 4.04% 3.70% 3.86% York Credit Opportunities Fund LP (1) 2.53% 1.48% 1.97% Total Distressed 10.42% 8.27% 9.27% Event Driven: Altima Global Special Situations Fund, Ltd. 1.91% 1.70% 1.80% BHR Offshore Fund Ltd 2.63% 2.45% 2.53% Elliott International LTD 3.51% 4.61% 4.10% Empyrean Capital Overseas Fund, Ltd 3.22% 2.93% 3.07% Eton Park Fund, L.P. (2) 1.46% 2.46% 2.00% Fir Tree Value Fund, LP (1) 3.52% 3.02% 3.25% Luxor Capital Partners Offshore, Ltd 3.28% 3.30% 3.29% Magnetar Capital Fund, LP (2) 0.34% 0.60% 0.48% Montrica Global Opportunities LP (2) 0.11% 0.09% 0.10% Octavian Global Fund LP (2) 0.31% 0.37% 0.34% Owl Creek II LP (1) 3.23% 3.00% 3.11% Perry Partners International Inc - - 0.00% 0.16% 0.09% Silver Point Capital Fund LP 0.35% - - 0.00% 0.16% Taconic Opportunities Fund, LP 0.03% - - 0.00% 0.01% York European Opportunities Fund, LP. (1) 2.30% 2.50% 2.41% Total Event Driven 26.20% 27.20% 26.74% Fixed Income Relative Value: Drake Absolute Return Fund, LP (2) 0.08% 0.14% 0.11% Pelagus Capital Fund Inc. 2.53% 2.43% 2.47% QFR Victoria Fund, Ltd. 2.19% 1.89% 2.03% Total Fixed Income Relative Value 4.79% 4.47% 4.62% Fundamental Market Neutral: Level Global LP (1) 0.02% 0.03% 0.02% Total Fundamental Market Neutral 0.02% 0.03% 0.02% Long/Short Equity: Artha Emerging Markets Fund LP (1) 3.04% 2.82% 2.92% Clovis Capital Partners Institutional, LP (1) 3.76% 3.47% 3.60% Cobalt Partners LP (1) 3.86% 3.92% 3.89% Criterion Horizons Fund LP (1) 3.82% 3.54% 3.67% Henderson Asia Pacific ARF Ltd 2.42% 2.29% 2.35% Highbridge Long/Short Equity Fund, LP (1) 3.55% 3.22% 3.38% Highline Capital Partners QP, LP (1) 2.18% 2.57% 2.39% Kylin Fund, LP (1) 3.49% 3.55% 3.52% Pennant Windward Offshore Fund 3.92% 4.61% 4.29% PFM Diversified Fund LP (1) 4.06% 4.39% 4.24% Total Long/Short Equity 34.10% 34.39% 34.26% Macro: Brevan Howard Emerging Markets Strategies Fund 2.25% 1.99% 2.11% Brevan Howard Fund Limited 1.60% 2.47% 2.07% GLG Emerging Markets Fund 2.44% 1.88% 2.14% WCG Offshore Fund Ltd 2.61% 2.82% 2.72% Wexford Spectrum Fund LP (2) 0.02% 0.04% 0.03% Woodbine Capital Fund, Ltd. 3.09% 2.94% 3.01% Total Macro 12.00% 12.15% 12.08% Multi-Strategy Relative Value: Bennelong Asia Pacific Multi-Strategy Fund, LP (2) 0.11% 0.17% 0.14% Broad Peak Fund Ltd 1.08% 1.13% 1.11% Total Multi-Strategy Relative Value 1.19% 1.31% 1.25% Structured Credit: Cerberus SPV, LLC 2.29% 2.17% 2.22% Dune Capital LP 0.10% 0.06% 0.08% Fortress Value Recovery Fund I Ltd - - 0.00% 0.03% 0.02% Sorin Offshore Fund, Ltd. 0.02% 0.02% 0.02% Total Relative Value 2.41% 2.28% 2.34% Total Portfolio Funds 94.81% 93.19% 93.94% Cash Equivalent: SEI Daily Income Trust Treasury Fund, Cl A 1.16% 0.54% 0.83% Total Cash Equivalent 1.16% 0.54% 0.83% Total Investments 95.97% 93.73% 94.77% (1) Robeco-Sage Multi-Strategy TEI Master Fund, LLC is invested in the offshore fund version of the Portfolio Fund.Upon the merger, it is anticipated that the investment in the offshore fund will be converted into an investment in the corresponding domestic Portfolio Fund. (2) Robeco-Sage Multi-Strategy TEI Master Fund, LLC is invested in the offshore fund version of the Portfolio Fund.Upon the merger, it is anticipated that Robeco-Sage Multi-Strategy Master Fund, LLC will continue to hold the offshore investment. (3) The rate shown is the 7-day effective yield as of March 31, 2011 See the Notes to the Pro Forma Financial Statements. EXHIBIT B Robeco-Sage Multi-Strategy Fund, LLC PRO-FORMA Statement of Assets and Liabilities March 31, 2011 (Unaudited) Pro Forma Combined Statement of Assets and Liabilities (unaudited) As of March 31, 2011 Robeco-Sage Multi-Strategy Fund, LLC Robeco-Sage Multi-Strategy TEI Fund, LLC Pro Forma Adjustments Combined Fund Assets Investments in Master Fund $ Investment in advance in Master Fund Receivable from Master Fund - Cash and cash equivalents Due from Adviser Total assets - Liabilities Redemptions payable Capital contributions received in advance Distributions fees payable Member servicing fee payable Professional fees payable Administration fee payable Board of Managers' fees payable Other accrued expenses Total liabilities - Net assets - Members' capital Net capital Accumulated net investment loss ) ) -9,452,672 Accumulated net realized gain allocated from Master Fund ) -3,303,035 Net unrealized appreciation/depreciation on investments allocated from Master Fund Total members' capital $ $ $
